UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/2010 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. ADVANTAGE FUNDS, INC. - DREYFUS EMERGING LEADERS FUND - DREYFUS INTERNATIONAL VALUE FUND - DREYFUS MIDCAP VALUE FUND - DREYFUS OPPORTUNISTIC SMALL CAP FUND - DREYFUS STRATEGIC VALUE FUND - DREYFUS STRUCTURED MIDCAP FUND - DREYFUS TECHNOLOGY GROWTH FUND -1- FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Information About the Review and Approval of the Funds Management Agreement 32 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Emerging Leaders Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Emerging Leaders Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. Nonetheless, we do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board. In addition, the corporate profit outlook continues to be positive for many U.S. companies that have taken advantage of improved demand while aggressively controlling costs. Consequently, we believe high-quality stocks, in general, are now attractive relative to other asset classes due to improved valuations, healthy corporate balance sheets and better-than-expected earnings. As always, your financial advisor is best-suited to help you evaluate and adjust your investments and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2009, through August 31, 2010, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus Emerging Leaders Fund produced a total return of 4.62%. 1 In comparison, the funds benchmark, the Russell 2000 Index (the Index), achieved a 6.60% total return for the same period. 2 Economic uncertainties undermined stock prices over the reporting periods second half, offsetting gains achieved during a market rally over the first half.The funds returns lagged the benchmark, primarily due to disappointing results in the financials, consumer discretionary and materials sectors. The Funds Investment Approach The fund seeks capital appreciation. Stocks are selected for the funds portfolio based primarily on bottom-up fundamental analysis.The funds portfolio managers use a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the companys operating divisions with the firms economic balance sheet. Mid-cycle estimates, growth prospects and competitive advantages are some of the factors used in the valuation assessment.A companys stated and hidden liabilities and assets are included in the portfolio managers economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the funds investable universe.The funds portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the funds portfolio to reflect new developments. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Uncertainties Trumped Good Earnings From September 2009 through April 2010, strong earnings reports and other evidence of continued economic recovery drove most stocks higher. However, in early May 2010 investor confidence was shaken by signs that the global recovery might be losing momentum, including a sovereign debt crisis in Europe, inflationary pressures in China and persistently high levels of unemployment and ongoing troubles in housing markets in the United States.As a result, U.S. stocks lost some of the ground they had gained earlier.While small-cap stocks suffered during the spring and summer of 2010, the strength of their earlier gains positioned them to finish the reporting period with better results, on average, than large-cap stocks. Individual Holdings Produced Mixed Returns In this changing market environment, the funds relative performance was undermined by disappointments in the financials sector, where uncertainty in the financial markets hurt the stock prices of FBR Capital Markets, Janus Capital Group andTradeStation Group. Lower natural gas prices and lack of drilling success caused Comstock Resources and PetroHawk Energy to underperform their energy peers. The funds holdings in the materials sector lagged the benchmarks counterparts.We had maintained underweighted exposure to the sector in light of rich valuations, but materials producers gained value as global investors refocused on companies poised to benefit from above-trend growth in the emerging markets. Several positions in the technology sector posted much better returns. From a depressed valuation base, Lattice Semiconductor posted a large gain which was realized when the position was sold during the reporting period. Rovi, a leading vendor of interactive programming guides for cable and high definition television sets continued its upward trend in profits and stock price. The fund also achieved better results in the health care sector, where takeover activity remained high. Our holding in Abraxis Bioscience received an unsolicited takeover bid from Celgene Corporation at a 4 significant premium over recent trading prices. In addition, anthrax vaccine maker Emergent BioSolutions benefited from incremental new orders from the Federal Government. In the industrials sector, pent-up demand for trucks supported higher sales and earnings for ArvinMeritor and other machinery producers. Air carriers such as UAL and US Airways Group achieved higher earnings through improved capacity utilization. Positioned for Further Recovery Despite the possibility of slowing U.S. economic growth in the near term, we believe the recovery is likely to remain intact but at a more moderate level.We have been particularly encouraged by recently strong levels of corporate profitability.Therefore, we have positioned the fund to seek to benefit from continued economic growth, with overweighted exposure to industrial stocks and, to a lesser degree, the consumer discretionary sector.At the end of the reporting period, the fund held relatively light exposure to materials stocks and real estate investment trusts in the financials sector, where valuations appear to us to be stretched. September 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The Dreyfus Corporation has undertaken to absorb certain fund expenses pursuant to an agreement in effect through March 31, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. TheFund 5 FUND PERFORMANCE Average Annual Total Returns as of 8/31/10 1 Year 5 Years 10 Years Fund 4.62% 7.19% 1.92% Russell 2000 Index 6.60% 0.69% 2.48%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Emerging Leaders Fund on 8/31/00 to a $10,000 investment made in the Russell 2000 Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Russell 2000 Index is an unmanaged index and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of 3,000 of the largest U.S. companies by market capitalization. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Leaders Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Expenses paid per $1,000  $ 6.84 Ending value (after expenses) $938.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Expenses paid per $1,000  $ 7.12 Ending value (after expenses) $1,018.15  Expenses are equal to the funds annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). TheFund 7 STATEMENT OF INVESTMENTS August 31, 2010 Common Stocks98.3% Shares Value ($) Commercial & Professional Services7.7% CDI 40,850 453,026 Forrester Research 34,630 a 1,062,795 HNI 24,670 576,538 ICF International 42,300 a 892,107 Interpublic Group of Cos. 325,250 a 2,774,383 Kelly Services, Cl. A 36,110 a,b 376,988 Meritage Homes 65,930 a 1,177,510 SFN Group 74,540 a 405,498 Steelcase, Cl. A 153,560 953,608 Wright Express 30,880 a 991,557 Consumer Durables6.6% American Axle & Manufacturing Holdings 179,710 a 1,504,173 ArvinMeritor 174,870 a 2,285,551 Dana Holding 161,940 a 1,661,504 Furniture Brands International 219,700 a 1,021,605 Modine Manufacturing 172,500 a 1,714,650 Consumer Non-Durables3.0% B&G Foods 89,070 951,268 Dole Food Company 128,660 a 1,111,622 Nash Finch 41,840 1,643,057 Consumer Services3.1% Belo, Cl. A 323,310 a 1,690,911 CBS, Cl. B 61,540 850,483 Orient-Express Hotels, Cl. A 158,520 a 1,369,613 Energy Minerals5.1% Comstock Resources 38,650 a,b 841,410 Gulfport Energy 56,190 a 638,880 Helix Energy Solutions Group 195,450 a 1,778,595 8 Common Stocks (continued) Shares Value ($) Energy Minerals (continued) Key Energy Services 156,120 a 1,250,521 Matrix Service 59,330 a 504,898 PetroHawk Energy 20,420 a 308,750 Resolute Energy 95,180 a,b 1,016,522 Finance13.2% CB Richard Ellis Group, Cl. A 116,140 a 1,907,019 Chimera Investment 279,740 c 1,099,378 FBR Capital Markets 401,410 a 1,372,822 First Midwest Bancorp 53,960 592,481 Glacier Bancorp 42,780 592,075 Janus Capital Group 201,060 1,825,625 Jones Lang LaSalle 15,960 1,205,140 PacWest Bancorp 35,720 609,383 Portfolio Recovery Associates 37,730 a,b 2,403,401 PrivateBancorp 177,790 1,859,683 TradeStation Group 232,520 a 1,364,892 Waddell & Reed Financial, Cl. A 22,210 511,052 Wilmington Trust 127,450 1,121,560 Health Care Technology11.2% Abraxis Bioscience 17,470 a 1,281,250 Align Technology 114,920 a,b 1,841,593 Emergent BioSolutions 193,690 a 3,517,410 Genoptix 115,470 a 1,987,239 King Pharmaceuticals 349,100 a 3,040,661 Onyx Pharmaceuticals 39,420 a 949,628 Pain Therapeutics 238,780 a,b 1,350,301 Industrial Services8.2% AGCO 3,470 a 114,683 Babcock and Wilcox 31,140 a 697,536 TheFund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial Services (continued) Kaman 73,970 1,580,739 Lennox International 37,360 1,583,690 Simpson Manufacturing 97,860 2,156,834 Sterling Construction 67,960 a 743,482 UAL 59,590 a,b 1,262,712 US Airways Group 66,270 a 599,081 WESCO International 47,880 a 1,545,566 Process Industries.5% Mohawk Industries 13,540 a Producer Manufacturing4.9% Actuant, Cl. A 135,790 2,691,358 Altra Holdings 106,490 a 1,370,526 Columbus McKinnon 83,100 a 1,063,680 Griffon 36,430 a 389,437 Myers Industries 93,480 595,468 Retail Trade6.9% AFC Enterprises 29,480 a 316,910 AnnTaylor Stores 54,030 a 828,280 Bebe Stores 164,220 934,412 Brinker International 95,770 1,508,377 Liz Claiborne 497,000 a,b 2,087,400 OfficeMax 100,480 a 978,675 Saks 242,260 a,b 1,911,431 Technology Services15.8% Blue Nile 39,150 a,b 1,607,499 Cadence Design Systems 173,390 a 1,179,052 DealerTrack Holdings 166,330 a 2,452,536 Encore Wire 51,240 937,180 MICROS Systems 59,930 a 2,283,333 Microsemi 88,010 a 1,232,140 10 Common Stocks (continued) shares Value ($) Technology Services (continued) Omnicell 115,790 a 1,291,637 Rovi 39,120 a 1,702,111 ScanSource 102,140 a 2,549,414 Sykes Enterprises 126,010 a 1,507,080 Take-Two Interactive Software 81,100 a,b 674,752 Vishay Intertechnology 171,310 a 1,317,374 Vishay Precision Group 22,214 a 321,881 Websense 32,310 a 628,430 Telecommunication Services3.2% Cbeyond 72,110 a,b 861,715 General Communication, Cl. A 83,820 a 755,218 GeoEye 26,740 a 974,406 PAETEC Holding 349,490 a 1,432,909 Transportation3.5% Con-way 88,950 2,331,380 Saia 63,410 a 741,263 UTi Worldwide 92,760 1,299,568 Utilities5.4% Great Plains Energy 90,830 1,679,447 PNM Resources 234,870 2,686,913 Portland General Electric 120,070 2,398,999 Total Common Stocks (cost $132,051,628) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,597,000) 1,597,000 d TheFund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned8.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,922,389) 10,922,389 d Total Investments (cost $144,571,017) 108.4% Liabilities, Less Cash and Receivables (8.4%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2010, the market value of the funds securities on loan was $10,821,719 and the market value of the collateral held by the fund was $10,922,389. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology Services 15.8 Energy Minerals 5.1 Finance 13.2 Producer Manufacturing 4.9 Health Care Technology 11.2 Transportation 3.5 Money Market Investments 10.1 Telecommunication Services 3.2 Industrial Services 8.2 Consumer Services 3.1 Commercial & Professional Services 7.7 Consumer Non-Durables 3.0 Retail Trade 6.9 Process Industries .5 Consumer Durables 6.6 Utilities 5.4  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $10,821,719)Note 1(b): Unaffiliated issuers 132,051,628 122,647,087 Affiliated issuers 12,519,389 12,519,389 Cash 54,802 Receivable for investment securities sold 794,333 Dividends and interest receivable 44,232 Receivable for shares of Common Stock subscribed 3,243 Prepaid expenses 11,510 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 132,756 Liability for securities on loanNote 1(b) 10,922,389 Payable for investment securities purchased 106,870 Payable for shares of Common Stock redeemed 63,801 Accrued expenses 118,969 Net Assets ($) Composition of Net Assets ($): Paid-in capital 199,534,499 Accumulated undistributed investment incomenet 20,961 Accumulated net realized gain (loss) on investments (65,421,108) Accumulated net unrealized appreciation (depreciation) on investments (9,404,541) Net Assets ($) Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 8,093,468 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. TheFund 13 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Income: Cash dividends (net of $132 foreign taxes withheld at source): Unaffiliated issuers 1,734,021 Affiliated issuers 1,701 Income from securities lendingNote 1(b) 167,615 Total Income Expenses: Management feeNote 3(a) 1,270,423 Shareholder servicing costsNote 3(b) 630,691 Professional fees 50,758 Custodian feesNote 3(b) 27,719 Prospectus and shareholders reports 25,275 Registration fees 19,523 Directors fees and expensesNote 3(c) 9,034 Loan commitment feesNote 2 4,965 Interest expenseNote 2 356 Miscellaneous 14,587 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (71,797) Lessreduction in fees due to earnings creditsNote 1(b) (718) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 4,443,160 Net unrealized appreciation (depreciation) on investments 2,996,662 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 Operations ($): Investment income (loss)net (77,479) 465,030 Net realized gain (loss) on investments 4,443,160 (69,962,208) Net unrealized appreciation (depreciation) on investments 2,996,662 (12,884,210) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (289,551) (612,041) Net realized gain on investments  (15,842,112) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 6,198,985 12,489,327 Dividends reinvested 285,155 16,218,155 Cost of shares redeemed (25,781,361) (54,297,061) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 136,954,240 261,379,360 End of Period Undistributed investment incomenet 20,961 387,991 Capital Share Transactions (Shares): Shares sold 375,478 870,738 Shares issued for dividends reinvested 17,583 1,326,097 Shares redeemed (1,578,660) (3,722,956) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. TheFund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.76 24.19 33.88 41.32 46.64 Investment Operations: Investment income (loss)net a (.01) .05 .08 .04 (.07) Net realized and unrealized gain (loss) on investments .69 c (7.62) (4.27) 2.28 1.71 Total from Investment Operations .68 (7.57) (4.19) 2.32 1.64 Distributions: Dividends from investment incomenet (.03) (.07) (.00) b   Dividends from net realized gain on investments  (1.79) (5.50) (9.76) (6.96) Total Distributions (.03) (1.86) (5.50) (9.76) (6.96) Net asset value, end of period 15.41 14.76 24.19 33.88 41.32 Total Return (%) 4.62 (29.73) (13.39) 4.68 3.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.45 1.55 1.38 1.33 1.33 Ratio of net expenses to average net assets 1.40 1.43 1.37 1.33 1.15 Ratio of net investment income (loss) to average net assets (.05) .33 .31 .11 (.15) Portfolio Turnover Rate 181.65 54.47 65.98 67.66 65.29 Net Assets, end of period ($ x 1,000) 124,730 136,954 261,379 446,201 589,889 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Amount includes litigation proceeds received by the fund amounting to $.15 per share for the year ended August 31, 2010. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Emerging Leaders Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund.The funds investment objective is to seek capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. TheFund 17 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierar- 18 chy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  119,977,906   Equity Securities Foreign  2,669,181   Mutual Funds 12,519,389    See Statement of Investments for industry classification. TheFund 19 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 20 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended August 31, 2010, The Bank of New York Mellon earned $55,872 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended August 31, 2010 were as follows: Affiliated Investment Value Value Net Company 8/31/2009 ($) Purchases ($) Sales ($) 8/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 970,000 45,598,000 44,971,000 1,597,000 1.3 Dreyfus Institutional Cash Advantage Fund 26,966,404 144,853,288 160,897,303 10,922,389 8.8 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to com- TheFund 21 NOTES TO FINANCIAL STATEMENTS (continued) ply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $20,961, accumulated capital losses $59,050,704 and unrealized depreciation $9,404,541. In addition, the fund had $6,370,404 of capital losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2010. If not applied, $10,634,185 of the carryover expires in fiscal 2017 and $48,416,519 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009 were as follows: 22 ordinary income $289,551 and $634,630 and long-term capital gains $0 and $15,819,523, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility held by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2010 was approximately $25,500 with a related weighted average annualized interest rate of 1.40%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .90% of the value of the funds average daily net assets and is payable monthly.The Manager has agreed from September 1, 2009 through March 31, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the total annual fund operating expenses (excluding shareholder services fees, taxes, brokerage commissions, interest on borrowings and extraordinary expenses) do not exceed 1.15% of the value of the funds average daily net assets. The reduction in management fee, pursuant to the undertakings, amounted to $71,797 during the period ended August 31, 2010. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the funds average daily net assets for the provision of certain services. The services provided may TheFund 23 NOTES TO FINANCIAL STATEMENTS (continued) include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2010, the fund was charged $352,895 pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $83,241 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $12,601 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $718. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $27,719 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees 24 $100,618, shareholder services plan fees $27,949, custodian fees $4,316, chief compliance officer fees $673 and transfer agency per account fees $12,816, which are offset against an expense reimbursement currently in effect in the amount of $13,616. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2010, amounted to $249,883,965 and $269,512,821, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended August 31, 2010. These disclosures did not impact the notes to the financial statements. At August 31, 2010, the cost of investments for federal income tax purposes was $144,571,017; accordingly, accumulated net unrealized depreciation on investments was $9,404,541, consisting of $6,195,477 gross unrealized appreciation and $15,600,018 gross unrealized depreciation. TheFund 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Emerging Leaders Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Emerging Leaders Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2010 and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Emerging Leaders Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 26 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended August 31, 2010 as qualifying for the corporate dividends received deduction. Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $89,995 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. TheFund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 28 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail no-load small-cap core funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional small-cap core funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds average annual total return was below the Performance Group and Performance Universe medians for all periods ended December 31, 2009. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Dreyfus representatives discussed the recent steps taken to improve fund performance, including recommending new portfolio managers and changes to the funds investment approach, which were approved by the Board in February 2010. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the funds contractual and actual management fees were below the Expense Group and Expense Universe medians and that the funds expense ratio was above the Expense Group and Expense Universe medians.After discussions with the Board members, representatives of Dreyfus agreed that Dreyfus will continue to waive receipt of its fees and/or assume the expenses of the fund so that the TheFund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) total annual fund operating expenses (excluding Rule 12b-1 fees, taxes, brokerage commissions, interest on borrowings and extraordinary expenses) do not exceed 1.15%. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, 30 extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus was not realizing a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was concerned about the funds underperformance, but noted the recent steps Dreyfus had taken to improve fund per- formance, including the appointment of new portfolio managers, changes to the funds investment approach and continuation of the funds expense limitation. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. TheFund 31 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 34 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. TheFund 35 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 36 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Information About the Review and Approval of the Funds Management Agreement 41 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus International Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus International Value Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the global economic recovery. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets. While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity. The result has been a subpar worldwide recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. Nonetheless, we do not expect a return to recessionary conditions, thanks to stimulative monetary and fiscal policies in many countries. In addition, the corporate profit outlook continues to be positive as companies have taken advantage of improved demand while aggressively controlling costs. Consequently, we believe international stocks may offer a wider range of investment opportunity, due to improved valuations, healthy corporate balance sheets and better-than-expected earnings. However, selectivity and attention to company-specific fundamentals are likely to be keys to investment success over the foreseeable future. As always, your financial advisor is best-suited to help you evaluate and adjust your global exposure and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through August 31, 2010, as provided by D. Kirk Henry, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus International Value Funds Class A shares produced a total return of 4.66%, Class B shares returned 5.44%, Class C shares returned 5.49% and Class I shares returned 4.37%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the MSCI EAFE Index), produced a total return of 2.34% for the same period. 2 After rallying in the final months of 2009, international stocks declined through August 2010 amid renewed economic concerns. The fund produced lower returns than its benchmark, primarily due to the funds underweighted exposure to Australia and its stock selection in the energy sector. The Funds Investment Approach The fund seeks long-term capital growth by ordinarily investing at least 80% of its assets in stocks of foreign issuers that we consider to be value companies.The fund normally invests in companies in at least 10 foreign countries and generally limits its investments in any single company to no more than 5% of its assets at the time of purchase. The funds investment approach is value-oriented and research-driven. When selecting stocks, we attempt to identify potential investments through extensive quantitative and fundamental research. Emphasizing individual stock selection over economic or industry trends, the fund focuses on three key factors: value, business health and business momentum. International Equities Declined in Struggling Economy Robust economic growth in the emerging markets supported greater global manufacturing activity and higher corporate earnings over the first half of the reporting period, fueling a mild recovery of the global economy. However, the positive effects of the economic expansion on investor sentiment were derailed early in 2010 by a sovereign debt crisis in Europe, where Greece and other nations found themselves The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) unable to finance heavy debt loads, requiring austerity measures from government officials. In addition, global investors worried that efforts to forestall inflationary pressures in China might dampen economic growth in Asia, an appreciating currency hurt exports in Japan and high unemployment levels weighed on the rebound in the United States. Finally, the catastrophic oil spill in the Gulf of Mexico introduced an additional degree of volatility to global equity markets. By the end of the reporting period, these developments had weighed heavily on international stock prices. Losses for U.S. residents were compounded by falling currency exchange rates relative to the U.S. dollar in most major markets except Japan. Energy and Consumer Staples Stocks Dampened Fund Results In this challenging environment, the funds underweighted exposure to Australia hurt relative performance, as did its lack of positions in materials producers BHP Billiton and Rio Tinto.The funds holding in Nufarm, an Australian agricultural chemical group that manufactures products such as weed killer, underperformed due to excess industry supply and a poor regional planting season. In Finland, relatively heavy exposure to telephone handset manufacturer Nokia undermined performance when the company announced disappointing quarterly earnings, giving us an opportunity to add to the funds position at more attractive prices. From a sector viewpoint, the funds energy holdings lagged their respective benchmark components, due to weakness in United Kingdom-based oil giant BP, Frances Total, Italian refiner Saras and Japans INPEX. Consumer staples stocks also generally hurt relative performance, as Japanese conglomerate Matsumotokiyoshi Holdings and the United Kingdoms Unilever disappointed. The fund did not hold better-performing companies such as British American Tobacco and brewer SABMiller, which also contributed to lagging performance. The fund achieved better results in Switzerland, where pharmaceutical developer Novartis and specialty chemicals company Clariant benefited from a weaker euro. The fund also profited from underweighted exposure to Swiss financial companies, which declined along with European banks. The fund scored a number of successes in Hong Kongincluding conglomerate Hutchison Whampoa and electronic components supplier Johnson Electric on the strength of robust regional growth in Asia. Similarly, financial companies in Hong Kong prospered due to their focus on Asia and lack of exposure to the mortgage-related issued plaguing U.S. and European banks. 4 In fact, the financials sector represented the funds top performing industry group, owing to our decision to largely avoid troubled banks in Europe and, later in the reporting period, invest in attractively valued Japanese banks.The funds investments in the telecommunications services sector also produced above-average results, due to an emphasis on the United Kingdoms Vodafone Group and Germanys Deutsche Telekom, along with underweighted exposure to Spains Telefonica . Seeking Opportunities in Volatile Markets As of the reporting periods end, international equity valuations have moderated to more reasonable levels, especially in Europe. Despite the regions ongoing troubles, we believe the European Union is likely to remain viable, as its larger and more fiscally stable members have remained committed to the euro. Although near-term prospects for stocks in other regions of the world also remain uncertain, we continue to be optimistic regarding the long-term growth potential of businesses in a number of regional markets. Indeed, we would regard any further pullbacks as opportunities to purchase the stocks of fundamentally strong companies at more attractive prices. September 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The portfolios performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Investments in foreign securities involve special risks. Please read the prospectus for further discussion of these risks. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A shares of Dreyfus International Value Fund on 8/31/00 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses. Performance for Class B, Class C and Class I shares will vary from the performance of Class A shares shown above due to differences in charges and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 9/29/95 10.13% 1.30% 2.27% without sales charge 9/29/95 4.66% 0.12% 2.88% Class B shares with applicable redemption charge  11/15/02 9.22% 1.16% 2.56% , without redemption 11/15/02 5.44% 0.95% 2.56% , Class C shares with applicable redemption charge  11/15/02 6.43% 0.88% 2.29%  without redemption 11/15/02 5.49% 0.88% 2.29%  Class I shares 11/15/02 4.37% 0.32% 3.19%  Morgan Stanley Capital International Europe, Australasia, Far East Index 2.34% 0.96% 1.10% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class B, C and I shares of the fund represent the performance of the funds Class A shares for periods prior to November 15, 2002 (the inception date for Class B, C and I shares), adjusted to reflect the applicable sales load for each share class.  Assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Value Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 7.92 $ 11.62 $ 11.42 $ 5.92 Ending value (after expenses) $940.20 $936.60 $936.60 $941.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 8.24 $ 12.08 $ 11.88 $ 6.16 Ending value (after expenses) $1,017.04 $1,013.21 $1,013.41 $1,019.11  Expenses are equal to the funds annualized expense ratio of 1.62% for Class A, 2.38% for Class B, 2.34% for Class C and 1.21% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2010 Common Stocks97.6% Shares Value ($) Australia4.5% BlueScope Steel 357,720 681,086 Fosters Group 299,670 1,615,701 Insurance Australia Group 503,287 1,540,350 National Australia Bank 126,310 2,607,180 Nufarm 406,372 1,391,970 Primary Health Care 409,480 1,176,740 QBE Insurance Group 86,200 1,264,658 Brazil.7% Petroleo Brasileiro, ADR 22,840 761,714 Tele Norte Leste Participacoes, ADR 54,370 737,257 China1.2% China Railway Group, Cl. H 1,091,000 793,837 Guangzhou Automobile Group, Cl. H 562,194 a 659,130 PetroChina, ADR 11,401 1,240,087 Finland2.5% Nokia 551,420 4,713,320 UPM-Kymmene 60,563 831,186 France12.7% Alstom 40,790 1,945,655 Carrefour 48,610 2,207,165 Credit Agricole 109,615 1,381,456 Danone 28,120 1,511,105 France Telecom 126,495 2,571,225 GDF Suez 89,275 2,764,424 Lagardere 27,410 987,352 Peugeot 28,890 a 758,943 Sanofi-Aventis 77,720 4,458,674 Societe Generale 58,223 2,964,606 Total 107,340 5,015,303 Vivendi 100,042 2,333,988 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany6.8% Allianz 13,820 1,417,535 Bayer 31,880 1,946,469 Celesio 51,030 1,034,685 Daimler 29,986 a 1,457,671 Deutsche Lufthansa 72,110 a 1,138,156 Deutsche Telekom 61,350 807,779 E.ON 107,770 3,032,572 Muenchener Rueckversicherungs 14,720 1,880,316 RWE 18,504 1,211,855 Siemens 16,510 1,501,803 Hong Kong3.9% China Mobile, ADR 24,090 1,236,299 Esprit Holdings 298,256 1,671,729 Hang Seng Bank 256,800 3,522,489 Hutchison Whampoa 295,200 2,182,099 Techtronic Industries 267,500 232,467 Israel.7% Teva Pharmaceutical Industries, ADR 31,290 Italy4.0% Banco Popolare 94,310 530,345 Buzzi Unicem 76,910 697,844 ENI 52,545 1,043,429 Finmeccanica 215,256 2,161,807 Parmalat 299,490 720,725 Saras 1,622,530 a 2,757,300 Unipol Gruppo Finanziario 1,741,274 1,162,894 Japan25.3% Astellas Pharma 34,200 1,181,795 Bridgestone 85,600 1,485,595 Chuo Mitsui Trust Holdings 713,560 2,531,138 COCA-COLA WEST 33,500 567,837 Credit Saison 79,400 1,008,449 Daiwa House Industry 200,600 1,881,595 10 Common Stocks (continued) Shares Value ($) Japan (continued) East Japan Railway 37,100 2,402,381 INPEX 367 1,660,040 Kao 37,000 860,148 KDDI 601 2,897,334 Matsumotokiyoshi Holdings 77,700 1,475,199 Medipal Holdings 73,000 908,916 Mitsubishi Chemical Holdings 242,000 1,146,483 Mitsubishi Gas Chemical 243,000 1,313,201 Mitsubishi UFJ Financial Group 681,700 3,253,919 Murata Manufacturing 12,170 578,006 NEC 322,000 820,236 Nintendo 2,470 687,402 Nippon Express 142,000 496,941 Nomura Holdings 254,500 1,432,907 Nomura Research Institute 68,300 1,327,626 Panasonic 126,700 1,610,708 Rengo 175,000 1,170,694 Ricoh 68,800 879,552 Ryohin Keikaku 49,700 1,738,110 Sankyo 23,400 1,183,788 Secom 36,900 1,605,398 Seven & I Holdings 122,600 2,801,952 Shimachu 72,400 1,423,697 Shimizu 387,000 1,372,765 Shin-Etsu Chemical 28,520 1,320,590 Sumitomo 33,460 383,549 Sumitomo Mitsui Financial Group 97,500 2,902,601 Tokyo Electron 23,600 1,106,821 Tokyo Steel Manufacturing 167,800 1,833,596 Toyoda Gosei 70,900 1,449,901 Toyota Motor 74,500 2,536,246 Trend Micro 7,400 200,745 Ushio 64,300 1,086,847 Yamato Holdings 83,400 980,826 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Netherlands2.7% Aegon 236,545 a 1,210,438 European Aeronautic Defence and Space 83,350 a 1,834,184 Royal Dutch Shell, Cl. A 120,124 3,192,896 Norway.8% Norsk Hydro 378,408 Russia.3% Gazprom, ADR 37,170 Singapore2.4% DBS Group Holdings 393,539 4,029,746 United Overseas Bank 110,523 1,526,367 South Africa.8% MTN Group 113,250 South Korea1.7% KB Financial Group, ADR 22,144 902,147 Korea Electric Power, ADR 54,804 a 674,637 KT, ADR 24,800 463,016 Samsung Electronics 1,586 1,000,097 SK Telecom, ADR 46,110 738,682 Spain1.3% Gamesa Tecnologica 203,903 a 1,369,500 Iberdrola 209,099 1,473,293 Sweden1.4% Investor, Cl. B 88,870 1,534,159 Telefonaktiebolaget LM Ericsson, Cl. B 168,140 1,631,003 12 Common Stocks (continued) Shares Value ($) Switzerland5.2% Clariant 64,522 a 830,000 Novartis 111,896 5,879,982 Roche Holding 20,230 2,749,805 UBS 142,758 a 2,415,742 Taiwan.3% United Microelectronics 1,909,000 United Kingdom18.4% Anglo American 89,540 3,213,355 BAE Systems 362,054 1,636,361 BP 501,152 2,925,257 Drax Group 248,870 1,514,884 GlaxoSmithKline 237,827 4,453,512 Home Retail Group 502,409 1,684,354 HSBC Holdings 605,946 5,981,956 Lonmin 11,920 a 279,335 QinetiQ Group 531,950 880,274 Reed Elsevier 162,571 1,306,472 Resolution 893,320 3,468,938 Rexam 323,881 1,503,073 Royal Dutch Shell, Cl. A 136,068 3,616,498 Tesco 166,040 1,036,286 Unilever 140,604 3,713,270 Vodafone Group 1,461,558 3,522,542 Wellstream Holdings 113,270 946,754 Total Common Stocks (cost $255,608,811) The Fund 13 STATEMENT OF INVESTMENTS (continued) Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,425,000) 2,425,000 b Total Investments (cost $258,033,811) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 22.3 Materials 7.1 Energy 11.3 Telecommunication Services 6.5 Health Care 11.2 Information Technology 6.0 Consumer Discretionary 10.7 Utilities 4.7 Industrial 10.5 Money Market Investment 1.1 Consumer Staples 7.3  Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 255,608,811 221,686,737 Affiliated issuers 2,425,000 2,425,000 Cash 1,112,425 Cash denominated in foreign currencies 1,671,251 1,673,263 Receivable for investment securities sold 1,965,288 Dividends and interest receivable 874,997 Receivable for shares of Common Stock subscribed 133,380 Unrealized appreciation on forward foreign currency exchange contractsNote 4 4,264 Prepaid expenses 23,255 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 370,590 Payable for investment securities purchased 1,497,158 Payable for shares of Common Stock redeemed 879,197 Unrealized depreciation on forward foreign currency exchange contractsNote 4 1,333 Accrued expenses 136,104 Net Assets ($) Composition of Net Assets ($): Paid-in capital 351,995,219 Accumulated undistributed investment incomenet 3,116,352 Accumulated net realized gain (loss) on investments (94,179,684) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (33,917,660) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 112,715,984 2,265,346 14,603,665 97,429,232 Shares Outstanding 10,865,614 222,349 1,432,647 9,400,992 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Income: Cash dividends (net of $587,458 foreign taxes withheld at source): Unaffiliated issuers 6,979,443 Affiliated issuers 8,845 Total Income Expenses: Management feeNote 3(a) 2,383,688 Shareholder servicing costsNote 3(c) 648,129 Custodian feesNote 3(c) 270,585 Distribution feesNote 3(b) 158,193 Registration fees 50,175 Professional fees 45,484 Prospectus and shareholders reports 9,086 Loan commitment feesNote 2 3,545 Miscellaneous 20,712 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (464) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 5,782,261 Net realized gain (loss) on forward foreign currency exchange contracts (163,237) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (20,731,386) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 2,749 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 a Operations ($): Investment incomenet 3,399,155 2,954,283 Net realized gain (loss) on investments 5,619,024 (94,912,755) Net unrealized appreciation (depreciation) on investments (20,728,637) 57,333,912 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,038,164) (6,500,886) Class B Shares (1,623) (165,566) Class C Shares (101,287) (559,247) Class I Shares (1,116,415) (259,097) Class T Shares  (46,703) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 22,461,132 29,371,795 Class B Shares 80,494 79,199 Class C Shares 1,204,094 676,887 Class I Shares 70,574,876 37,896,083 Class T Shares  148,528 Dividends reinvested: Class A Shares 1,813,960 5,315,940 Class B Shares 1,277 125,968 Class C Shares 49,720 218,409 Class I Shares 930,477 124,769 Class T Shares  16,208 Cost of shares redeemed: Class A Shares (64,561,481) (69,485,217) Class B Shares (3,131,940) (2,694,367) Class C Shares (4,331,776) (8,747,102) Class I Shares (7,831,530) (37,540,583) Class T Shares  (1,213,705) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 224,722,871 312,586,118 End of Period Undistributed investment incomenet 3,116,352 3,075,574 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2010 2009 a Capital Share Transactions: Class A b,c Shares sold 1,975,937 2,918,176 Shares issued for dividends reinvested 156,773 621,020 Shares redeemed (5,713,158) (7,651,970) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 7,049 5,565 Shares issued for dividends reinvested 112 14,842 Shares redeemed (285,227) (301,897) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 106,222 67,663 Shares issued for dividends reinvested 4,346 25,731 Shares redeemed (395,024) (961,145) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 6,261,787 4,235,894 Shares issued for dividends reinvested 80,701 14,644 Shares redeemed (704,712) (3,936,055) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  16,679 Shares issued for dividends reinvested  1,969 Shares redeemed  (149,447) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended August 31, 2010, 110,793 Class B shares representing $1,217,242 were automatically converted to 108,816 Class A shares and during the period ended August 31, 2009, 53,490 Class B shares representing $511,632 were automatically converted to 52,263 Class A shares. c On the close of business on February 4, 2009, 70,519 Class T shares representing $554,283 were converted to 67,678 Class A shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.02 12.30 20.21 20.91 20.27 Investment Operations: Investment incomenet a .15 .15 .27 .23 .25 Net realized and unrealized gain (loss) on investments (.65) (1.01) (2.93) 2.25 3.62 Total from Investment Operations (.50) (.86) (2.66) 2.48 3.87 Distributions: Dividends from investment incomenet (.15) (.42) (.32) (.33) (.24) Dividends from net realized gain on investments   (4.93) (2.85) (2.99) Total Distributions (.15) (.42) (5.25) (3.18) (3.23) Net asset value, end of period 10.37 11.02 12.30 20.21 20.91 Total Return (%) b (4.66) (5.97) (18.56) 12.47 21.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 1.84 1.57 1.52 1.55 Ratio of net expenses to average net assets 1.54 c 1.84 c 1.56 1.52 c 1.55 Ratio of net investment income to average net assets 1.29 1.66 1.71 1.11 1.23 Portfolio Turnover Rate 55.35 69.63 46.96 61.70 48.74 Net Assets, end of period ($ x 1,000) 112,716 159,260 228,308 498,696 657,525 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.78 11.93 19.72 20.46 19.92 Investment Operations: Investment incomenet a .05 .06 .12 .07 .09 Net realized and unrealized gain (loss) on investments (.64) (.96) (2.82) 2.21 3.56 Total from Investment Operations (.59) (.90) (2.70) 2.28 3.65 Distributions: Dividends from investment incomenet (.00) b (.25) (.16) (.17) (.12) Dividends from net realized gain on investments   (4.93) (2.85) (2.99) Total Distributions (.00) b (.25) (5.09) (3.02) (3.11) Net asset value, end of period 10.19 10.78 11.93 19.72 20.46 Total Return (%) c (5.44) (6.96) (19.20) 11.65 20.15 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.35 2.81 2.40 2.27 2.32 Ratio of net expenses to average net assets 2.35 d 2.81 d 2.39 2.27 d 2.32 Ratio of net investment income to average net assets .41 .69 .82 .35 .46 Portfolio Turnover Rate 55.35 69.63 46.96 61.70 48.74 Net Assets, end of period ($ x 1,000) 2,265 5,395 9,325 20,597 22,865 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Year Ended August 31, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.84 11.98 19.79 20.52 19.97 Investment Operations: Investment incomenet a .06 .08 .14 .08 .10 Net realized and unrealized gain (loss) on investments (.65) (.96) (2.85) 2.21 3.56 Total from Investment Operations (.59) (.88) (2.71) 2.29 3.66 Distributions: Dividends from investment incomenet (.06) (.26) (.17) (.17) (.12) Dividends from net realized gain on investments   (4.93) (2.85) (2.99) Total Distributions (.06) (.26) (5.10) (3.02) (3.11) Net asset value, end of period 10.19 10.84 11.98 19.79 20.52 Total Return (%) b (5.49) (6.71) (19.16) 11.71 20.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.33 2.63 2.32 2.22 2.26 Ratio of net expenses to average net assets 2.33 c 2.63 c 2.32 c 2.22 c 2.26 Ratio of net investment income to average net assets .56 .87 .91 .40 .51 Portfolio Turnover Rate 55.35 69.63 46.96 61.70 48.74 Net Assets, end of period ($ x 1,000) 14,604 18,607 30,965 65,715 71,830 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2010 2009 2008 2007 a 2006 Per Share Data ($): Net asset value, beginning of period 11.02 12.31 20.27 20.96 20.33 Investment Operations: Investment incomenet b .22 .19 .34 .28 .32 Net realized and unrealized gain (loss) on investments (.68) (.98) (2.93) 2.28 3.63 Total from Investment Operations (.46) (.79) (2.59) 2.56 3.95 Distributions: Dividends from investment incomenet (.20) (.50) (.44) (.40) (.33) Dividends from net realized gain on investments   (4.93) (2.85) (2.99) Total Distributions (.20) (.50) (5.37) (3.25) (3.32) Net asset value, end of period 10.36 11.02 12.31 20.27 20.96 Total Return (%) (4.37) (5.21) (18.25) 12.91 21.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 1.37 1.21 1.15 1.21 Ratio of net expenses to average net assets 1.22 c 1.36 1.20 1.15 c 1.21 Ratio of net investment income to average net assets 1.93 2.09 2.16 1.36 1.58 Portfolio Turnover Rate 55.35 69.63 46.96 61.70 48.74 Net Assets, end of period ($ x 1,000) 97,429 41,460 42,444 74,932 81,335 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus International Value Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering eleven series, including the fund. The funds investment objective is to seek long-term capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (200 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect 24 accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign    Mutual Funds   Other Financial Instruments: Forward Foreign Currency Exchange Contracts    Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts     See Statement of Investments for country and industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. 26 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06, which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended August 31, 2010 were as follows: Affiliated Investment Value Value Net Company 8/31/2009 ($) Purchases ($) Sales ($) 8/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,200,000 47,750,000 49,525,000 2,425,000 1.1 28 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $3,240,726, accumulated capital losses $82,832,343 and unrealized depreciation $41,895,804. In addition, the fund had $3,461,777 of capital losses and $31,794 of passive foreign investment company losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) subsequent to August 31, 2010. If not applied, $41,327,161 of the carryover expires in fiscal 2017 and $41,505,182 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009 were as follows: ordinary income $3,257,489 and $7,531,499, respectively. During the period ended August 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign exchange gains and losses and capital loss carryover expiration, the fund decreased accumulated undistributed investment income-net by $100,888, increased accumulated net realized gain (loss) on investments by $4,312,926 and decreased paid-in capital by $4,212,038. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility held by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended August 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of 1% of the value of the funds average daily net assets and is payable monthly. 30 During the period ended August 31, 2010, the Distributor retained $2,345 from commissions earned on sales of the funds Class A shares and $5,337 and $3,238 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended August 31, 2010, Class B and Class C shares were charged $28,231 and $129,962, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2010, Class A, Class B and Class C shares were charged $350,217, $9,410 and $43,321, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $61,514 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $8,981 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $464. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $270,585 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $198,815, Rule 12b-1 distribution plan fees $11,179, shareholder services plan fees $28,712, custodian fees $76,131, chief compliance officer fees $673 and transfer agency per account fees $55,080. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended August 31, 2010, redemption fees charged and retained by the fund amounted to $9,868. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended August 31, 2010, amounted to $143,291,642 and $125,425,029, respectively. 32 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for ashedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) to the unrealized gain on each open contract.The following summarizes open forward contracts at August 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring 9/1/2010 922,930 10,890 10,986 96 Sales: Proceeds ($) British Pound, Expiring 9/1/2010 191,075 296,319 293,042 3,277 British Pound, Expiring 9/2/2010 135,898 209,310 208,419 891 Japanese Yen, Expiring 9/2/2010 24,227,109 287,051 288,384 (1,333) Gross Unrealized Appreciation Gross Unrealized Depreciation At August 31, 2010, the cost of investments for federal income tax purposes was $266,011,955; accordingly, accumulated net unrealized depreciation on investments was $41,900,218, consisting of $8,221,984 gross unrealized appreciation and $50,122,202 gross unrealized depreciation. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus International Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus International Value Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus International Value Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries.Accordingly, the fund hereby makes the following designations regarding its fiscal year ended August 31, 2010: the total amount of taxes paid to foreign countries was $576,522 the total amount of income sourced from foreign countries was $7,592,096. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2010 calendar year with Form 1099-DIV which will be mailed in early 2011.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and GrowthTax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $27,479 represents the maximum amount that may be considered qualified dividend income. 36 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load international multi-cap value funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional international multi-cap value funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds average annual total return was at or above the Performance Group medians for all periods ended December 31, 2009 and was above the Performance Universe medians for all periods ended December 31, 2009. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual management fee was above the Expense Group median and that the funds actual management fee and expense ratio were above the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared 38 to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus was not realizing a profit on the funds operations. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. 40 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 44 ROBERT SVAGNA, Assistant Treasurer since December 2002. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 45 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Review and Approval of the Funds Management Agreement 36 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Midcap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Midcap Value Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. Nonetheless, we do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board. In addition, the corporate profit outlook continues to be positive for many U.S. companies that have taken advantage of improved demand while aggressively controlling costs. Consequently, we believe high-quality stocks, in general, are now attractive relative to other asset classes due to improved valuations, healthy corporate balance sheets and better-than-expected earnings. As always, your financial advisor is best-suited to help you evaluate and adjust your investments and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2009, through August 31, 2010, as provided by David A. Daglio and Mark P. Dishop, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus MidcapValue Funds Class A shares produced a total return of 11.20%, Class C shares returned 10.29% and Class I shares returned 11.64%. 1 In comparison, the funds benchmark, the Russell Midcap Value Index (the Index), produced a 13.01% total return for the same period. 2 Economic uncertainties undermined stock prices over the reporting periods second half, offsetting gains achieved during a market rally in the first half. The fund produced lower returns than its benchmark, primarily due to shortfalls among holdings in the financials and consumer discretionary sectors. The Funds Investment Approach The fund seeks to surpass the performance of the Index by investing in midcap companies, which we consider as having market capitalizations between $1 billion and $25 billion at the time of purchase. We identify potential investments through extensive fundamental research conducted by the teams dedicated sector specialists. When selecting stocks, the fund will focus on individual stock selection, emphasizing three key factors: discount from intrinsic valuation, strong mid-cycle fundamentals and a revaluation catalyst. We typically sell a stock when we no longer consider it attractively valued, when it appears less likely to benefit from the current market and economic environment, when it shows deteriorating fundamentals or when its performance falls short of our expectations. Economic Uncertainties Trumped Good Earnings From September 2009 through April 2010, strong earnings reports, rising manufacturing activity and other evidence of continued eco- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) nomic recovery drove most stocks higher. However, in early May 2010 investor sentiment deteriorated amid signs that the global recovery might be losing momentum. Global economic confidence was shaken by a sovereign debt crisis in Europe, inflationary pressures in China and persistently high levels of unemployment and ongoing troubles in housing markets in the United States.As a result, U.S. stocks lost some of the ground they had gained earlier. While midcap stocks suffered during the spring and summer of 2010, the strength of their earlier gains positioned them to finish the reporting period with significantly better results, on average, than large- and small-cap stocks. Telecommunication Services and Industrials Holdings Dampened Relative Performance Although the fund achieved better absolute performance than most broad indices of small- and large-cap stocks, its results fell short of its midcap benchmark due primarily to a handful of disappointments in the telecommunication services and industrials sectors. Leap Wireless International , a low cost cellular service provider struggled with ever increasing competition from larger national carriers.The position was eliminated when it became apparent the expected relief in price competition would occur at a later than acceptable date. In the industrials sector, Masco and Simpson Manufacturing languished as the recovery in residential and commercial construction failed to materialize in the first half of 2010. The fund achieved better relative performance in other market sectors. Among technology stocks, Rovi, which produces electronic channel guides for cable television systems, advanced amid rising adoption of digital and high definition television sets.Aon Corporation announced a surprise takeover bid for Hewitt Associates . Interestingly, the bid was announced at a price that was a large premium over Hewitts current stock price but at a price that roughly matched our estimate of its intrinsic value. Concho Resources delivered excellent oil and gas production statistics and was the largest contributor to energy sector returns. 4 Locking in a large gain in Massey Energy also proved timely.While it did not benefit this reporting periods returns, we used the decline in Baker Hughes and Cameron International to add to positions on the belief the companies would eventually benefit from stricter government regulation of offshore drilling. Positioned for Further Recovery Despite the possibility of slowing U.S. economic growth in the near term, we believe the recovery is likely to remain intact but at a more moderate level. We have been particularly encouraged by recently strong levels of corporate profitability. Therefore, we have positioned the fund to seek to benefit from continued economic growth, with overweighted exposure to industrial stocks and, to a lesser degree, the consumer discretionary sector. As of the end of the reporting period, the fund held relatively light exposure to materials stocks and REITs, where valuations appear to us to be stretched. September 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell Midcap Value Index is a widely accepted, unmanaged index of medium-cap stock market performance and measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Midcap Value Fund Class A shares and the Russell Midcap Value Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A shares of Dreyfus Midcap Value Fund on 8/31/00 to a $10,000 investment made in the Russell Midcap Value Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses. Performance for Class C and Class I shares will vary from the performance of Class A shares shown above due to differences in charges and expenses.The Index is a widely accepted, unmanaged index of medium-cap stock market performance and measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 9/29/95 4.79% 1.46% 4.71% without sales charge 9/29/95 11.20% 2.67% 5.33% Class C shares with applicable redemption charge  5/30/08 9.29% 2.29%  5.13%  without redemption 5/30/08 10.29% 2.29%  5.13%  Class I shares 5/30/08 11.64% 2.79%  5.39%  Russell Midcap Value Index 13.01% 0.45% 6.95% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class C and Class I shares of the fund reflect the performance of the funds Class A shares for periods prior to 5/30/08 (the inception date for Class C and Class I shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Value Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.81 $ 10.16 $ 4.27 Ending value (after expenses) $969.80 $965.70 $971.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.96 $ 10.41 $ 4.38 Ending value (after expenses) $1,019.31 $1,014.87 $1,020.87  Expenses are equal to the funds annualized expense ratio of 1.17% for Class A, 2.05% for Class C and .86% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2010 Common Stocks100.1% Shares Value ($) Consumer Discretionary24.2% Abercrombie & Fitch, Cl. A 730,250 a 25,266,650 Brinker International 180,330 2,840,198 CBS, Cl. B 1,094,860 15,130,965 D.R. Horton 1,066,180 10,939,007 Dana Holding 2,311,737 b 23,718,422 Darden Restaurants 133,690 5,516,049 Federal Mogul 475,352 b 7,270,509 Gannett 692,448 8,371,696 Goodyear Tire & Rubber 1,655,880 b 15,300,331 Interpublic Group of Cos. 2,666,110 b 22,741,918 Liberty Media-Starz, Ser. A 113,750 b 6,795,425 Lowes 390,710 7,931,413 Mohawk Industries 501,102 a,b 22,203,830 Newell Rubbermaid 2,035,720 a 30,576,514 News, Cl. A 1,591,070 19,999,750 Omnicom Group 311,520 10,906,315 Sherwin-Williams 161,380 11,357,924 Staples 327,930 5,827,316 Viacom, Cl. B 335,990 10,556,806 Consumer Staples1.0% SYSCO 406,200 Energy7.7% Alpha Natural Resources 192,140 b 7,134,158 Baker Hughes 374,780 14,084,232 Cameron International 641,650 b 23,599,887 Concho Resources 515,060 b 30,089,805 PetroHawk Energy 460,360 b 6,960,643 Southwestern Energy 61,190 b 2,002,137 Financial10.9% CB Richard Ellis Group, Cl. A 1,821,322 a,b 29,906,107 Huntington Bancshares 4,060,720 21,481,209 Janus Capital Group 1,241,520 11,273,002 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Jones Lang LaSalle 173,690 13,115,332 Marshall & Ilsley 1,527,070 10,002,309 Och-Ziff Capital Management Group, Cl. A 575,980 a 7,176,711 TD Ameritrade Holding 1,777,580 a,b 25,970,444 Health Care10.8% Cooper 368,910 a 14,881,829 Forest Laboratories 632,160 b 17,251,646 King Pharmaceuticals 1,230,960 b 10,721,662 St. Jude Medical 878,060 b 30,354,534 Thermo Fisher Scientific 408,720 b 17,215,286 Warner Chilcott, Cl. A 950,750 a,b 27,020,315 Industrial22.6% Actuant, Cl. A 646,610 12,815,810 AGCO 70,343 b 2,324,836 AMR 1,690,190 b 10,327,061 Avery Dennison 786,058 25,562,606 Babcock and Wilcox 232,045 b 5,197,808 C.H. Robinson Worldwide 285,430 a 18,550,096 Con-way 514,860 13,494,481 Herman Miller 312,600 5,132,892 Kennametal 401,830 10,126,116 L-3 Communications Holdings 212,750 14,169,150 Lennox International 285,170 12,088,356 Masco 1,456,070 15,274,174 Navistar International 513,560 b 21,507,893 Pall 190,320 6,507,041 Robert Half International 909,270 a 19,622,047 Simpson Manufacturing 332,730 7,333,369 Terex 286,560 b 5,218,258 10 Common Stocks (continued) Shares Value ($) Industrial (continued) Textron 1,387,654 a 23,687,254 Timken 375,780 12,291,764 UTi Worldwide 402,320 5,636,503 Information Technology11.4% Broadcom, Cl. A 86,390 2,589,108 Cadence Design Systems 349,300 a,b 2,375,240 Maxim Integrated Products 198,470 a 3,149,719 MICROS Systems 344,130 b 13,111,353 Rovi 515,620 a,b 22,434,626 SAIC 850,340 b 12,653,059 Synopsys 1,216,360 b 27,842,480 Tyco Electronics 663,400 16,266,568 Vishay Intertechnology 700,137 b 5,384,054 Vishay Precision Group 71,514 a,b 1,036,238 Websense 229,386 a,b 4,461,558 Western Digital 546,640 b 13,201,356 Materials1.0% International Paper 157,209 3,216,496 Mosaic 128,860 7,558,928 Telecommunication Services2.3% Frontier Communications 3,245,820 a Utilities8.2% Ameren 1,251,220 35,121,745 Great Plains Energy 1,609,083 29,751,945 PNM Resources 656,780 7,513,563 Portland General Electric 861,294 17,208,654 Total Common Stocks (cost $1,037,866,588) The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned7.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $76,719,345) 76,719,345 c Total Investments (cost $1,114,585,933) 107.1% Liabilities, Less Cash and Receivables (7.1%) Net Assets 100.0% a Security, or portion thereof, on loan.At August 31, 2010, the market value of the funds securities on loan was $74,896,226 and the market value of the collateral held by the fund was $76,719,345. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Discretionary 24.2 Energy 7.7 Industrial 22.6 Money Market Investments 7.0 Information Technology 11.4 Telecommunication Services 2.3 Financial 10.9 Consumer Staples 1.0 Health Care 10.8 Materials 1.0 Utilities 8.2  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $74,896,226)Note 1(b): Unaffiliated issuers 1,037,866,588 1,091,493,118 Affiliated issuers 76,719,345 76,719,345 Cash 192,247 Receivable for investment securities sold 8,198,133 Dividends and interest receivable 1,237,342 Receivable for shares of Common Stock subscribed 266,355 Prepaid expenses 55,638 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 1,019,858 Liability for securities on loanNote 1(b) 76,719,345 Bank loan payableNote 2 5,900,000 Payable for shares of Common Stock redeemed 1,985,515 Payable for investment securities purchased 1,761,557 Interest payableNote 2 270 Accrued expenses 528,551 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,096,991,160 Accumulated net realized gain (loss) on investments (60,370,608) Accumulated net unrealized appreciation (depreciation) on investments 53,626,530 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,068,337,832 5,218,162 16,691,088 Shares Outstanding 40,081,430 200,281 627,366 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 13,090,824 Affiliated issuers 18,053 Income from securities lendingNote 1(b) 509,140 Total Income Expenses: Management feeNote 3(a) 8,797,483 Shareholder servicing costsNote 3(c) 4,563,006 Custodian feesNote 3(c) 113,672 Prospectus and shareholders reports 109,925 Directors fees and expensesNote 3(d) 68,385 Professional fees 60,594 Registration fees 47,386 Distribution feesNote 3(b) 24,150 Loan commitment feesNote 2 21,105 Interest expenseNote 2 19,807 Miscellaneous 32,914 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (1,428) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 184,674,359 Net unrealized appreciation (depreciation) on investments (85,913,761) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 a Operations ($): Investment income (loss)net (238,982) 2,917,389 Net realized gain (loss) on investments 184,674,359 (168,989,589) Net unrealized appreciation (depreciation) on investments (85,913,761) 133,951,065 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,770,648) (916,357) Class C Shares (10,623) (78) Class I Shares (102,778) (34) Class T Shares  (22) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 350,844,684 349,657,112 Class C Shares 5,597,069 1,241,304 Class I Shares 25,437,590 9,752,702 Dividends reinvested: Class A Shares 2,728,543 904,908 Class C Shares 10,534 50 Class I Shares 85,656  Cost of shares redeemed: Class A Shares (329,279,606) (145,556,481) Class C Shares (1,662,435)  Class I Shares (19,041,934)  Class T Shares  (5,687) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 959,889,414 776,933,132 End of Period Undistributed investment incomenet  2,887,063 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 12,855,086 17,216,252 Shares issued for dividends reinvested 104,743 54,578 Shares redeemed (12,315,815) (7,770,541) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 203,460 57,939 Shares issued for dividends reinvested 408 3 Shares redeemed (62,529)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 892,989 448,924 Shares issued for dividends reinvested 3,214  Shares redeemed (718,116)  Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 355 Class T shares representing $5,687 were converted to 353 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, Class A Shares 2010 2009 2008 a 2007 2006 Per Share Data ($): Net asset value, beginning of period 24.03 25.95 33.32 31.62 33.98 Investment Operations: Investment income (loss)net b (.01) .09 .03 .12 (.05) Net realized and unrealized gain (loss) on investments 2.70 c (1.98) (1.68) 4.52 1.07 Total from Investment Operations 2.69 (1.89) (1.65) 4.64 1.02 Distributions: Dividends from investment incomenet (.07) (.03) (.05) (.06)  Dividends from net realized gain on investments   (5.67) (2.88) (3.38) Total Distributions (.07) (.03) (5.72) (2.94) (3.38) Net asset value, end of period 26.65 24.03 25.95 33.32 31.62 Total Return (%) d 11.20 (7.22) (6.59) 14.96 2.97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.18 1.23 1.20 1.18 1.18 Ratio of net expenses to average net assets 1.18 e 1.22 1.20 e 1.18 1.18 Ratio of net investment income (loss) to average net assets (.02) .48 .10 .35 (.15) Portfolio Turnover Rate 122.17 170.88 144.14 165.55 152.68 Net Assets, end of period ($ x 1,000) 1,068,338 947,716 776,889 1,047,706 1,130,512 a The fund commenced offering four classes of shares on May 30, 2008 and existing shares were redesignated Class A shares. b Based on average shares outstanding at each month end. c Amount includes litigation proceeds received by the fund amounting to $.02 per share for the year ended August 31, 2010. d Exclusive of sales charge. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class C Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 23.72 25.89 28.17 Investment Operations: Investment (loss)net b (.23) (.10) (.05) Net realized and unrealized gain (loss) on investments 2.67 c (1.99) (2.23) Total from Investment Operations 2.44 (2.09) (2.28) Distributions: Dividends from investment incomenet (.11) (.08)  Net asset value, end of period 26.05 23.72 25.89 Total Return (%) d 10.29 (7.98) (8.55) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.02 1.88 2.07 f Ratio of net expenses to average net assets 2.02 g 1.88 g 2.06 f Ratio of net investment (loss) to average net assets (.83) (.48) (.76) f Portfolio Turnover Rate 122.17 170.88 144.14 Net Assets, end of period ($ x 1,000) 5,218 1,398 26 a From May 30, 2008 (commencement of initial offering) to August 31, 2008. b Based on average shares outstanding at each month end. c Amount includes litigation proceeds received by the fund amounting to $.02 per share for the year ended August 31, 2010. d Exclusive of sales charge. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Year Ended August 31, Class I Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 23.98 25.95 28.17 Investment Operations: Investment incomenet b .10 .15 .00 c Net realized and unrealized gain (loss) on investments 2.69 d (2.02) (2.22) Total from Investment Operations 2.79 (1.87) (2.22) Distributions: Dividends from investment incomenet (.16) (.10)  Net asset value, end of period 26.61 23.98 25.95 Total Return (%) 11.64 (7.05) (8.37) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 .84 1.17 f Ratio of net expenses to average net assets .84 g .83 1.16 f Ratio of net investment income to average net assets .38 .69 .06 f Portfolio Turnover Rate 122.17 170.88 144.14 Net Assets, end of period ($ x 1,000) 16,691 10,775 9 a From May 30, 2008 (commencement of initial offering) to August 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Amount includes litigation proceeds received by the fund amounting to $.02 per share for the year ended August 31, 2010. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus MidcapValue Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering eleven series, including the fund.The funds investment objective is to seek to surpass the performance of the Russell MidcapValue Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (350 million shares authorized), Class C (125 million shares authorized) and Class I (125 million shares authorized). Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of 20 authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  1,085,856,615   Equity Securities Foreign  5,636,503   Mutual Funds 76,719,345    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended August 31, 2010,The Bank of New York Mellon earned $218,203 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. 24 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended August 31, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $49,882,670 and unrealized appreciation $43,138,592. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2010. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009, were as follows: ordinary income $2,884,049 and $916,491, respectively. During the period ended August 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts and net operating losses, the fund increased accumulated undistributed investment income-net by $235,968, increased accumulated net realized gain (loss) on investments by $116,788 and decreased paid-in capital by $352,756. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In 26 connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2010 was approximately $1,342,000, with a related weighted average annualized interest rate of 1.48%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. During the period ended August 31, 2010, the Distributor retained $28,531 from commissions earned on sales of the funds Class A shares and $7,654 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2010, Class C shares were charged $24,150 pursuant to the Plan. (c) Under the Shareholder Services Plan (Shareholder Services Plan), Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services. The Distributor determines the The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) amounts to be paid to Service Agents. During the period ended August 31, 2010, Class A and Class C shares were charged $2,874,992 and $8,050, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $168,212 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $25,405 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1,428. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $113,672 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $730,087, Rule 12b-1 distribution plan fees $3,414, shareholder services plan fees $239,772, custodian fees $16,658, chief compliance officer fees $673 and transfer agency per account fees $29,254. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 28 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2010, amounted to $1,429,607,201 and $1,384,117,785, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended August 31, 2010.These disclosures did not impact the notes to the financial statements. At August 31, 2010, the cost of investments for federal income tax purposes was $1,125,073,871; accordingly, accumulated net unrealized appreciation on investments was $43,138,592, consisting of $119,323,399 gross unrealized appreciation and $76,184,807 gross unrealized depreciation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Midcap Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus MidcapValue Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus MidcapValue Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 99.99% of the ordinary dividends paid during the fiscal year ended August 31, 2010 as qualifying for the corporate dividends received deduction.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $2,884,049 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 32 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail no-load mid-cap core funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional mid-cap core funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds average annual total return was above the Performance Group and Performance Universe medians for all periods ended December 31, 2009, ranking in the first quartile of the Performance Group for the one-, two-, three- and ten-year periods and in the first quartile of the Performance Universe for all periods. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual and actual management fees were below the Expense Group and Expense Universe medians and the funds expense ratio was slightly above the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale 34 would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) 36 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member The Fund 37 OFFICERS OF THE FUND (Unaudited) 38 The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) 40 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Information About the Review and Approval of the Funds Management Agreement 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Small Cap Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Opportunistic Small Cap Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. Nonetheless, we do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board. In addition, the corporate profit outlook continues to be positive for many U.S. companies that have taken advantage of improved demand while aggressively controlling costs. Consequently, we believe high-quality stocks, in general, are now attractive relative to other asset classes due to improved valuations, healthy corporate balance sheets and better-than-expected earnings.As always, your financial advisor is best-suited to help you evaluate and adjust your investments and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2009, through August 31, 2010, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus Opportunistic Small Cap Fund produced a total return of 8.91%. 1 In comparison, the Russell 2000 Index (the Index) produced a total return of 6.60%.The Russell 2000Value Index returned 6.06% for the same reporting period. 2 Economic uncertainties undermined stock prices over the reporting periods second half, offsetting gains achieved during a market rally during the first half.The fund produced higher returns than the Index, primarily due to strong stock selections in the health care, industrials and technology sectors. The Funds Investment Approach The fund seeks capital appreciation. Stocks are selected for the funds portfolio based primarily on bottom-up fundamental analysis.The funds portfolio manager uses a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the companys operating divisions with the firms economic balance sheet. Mid-cycle estimates, growth prospects and competitive advantages are some of the factors used in the valuation assessment. A companys stated and hidden liabilities and assets are included in the portfolio managers economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the funds investable universe. The funds portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the funds portfolio to reflect new developments. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Uncertainties Trumped Good Earnings From September 2009 through April 2010, strong earnings reports and other evidence of continued economic recovery drove most stocks higher. However, in early May 2010 investor confidence was shaken by signs that the global recovery might be losing momentum, including a sovereign debt crisis in Europe, inflationary pressures in China and persistently high levels of unemployment and ongoing troubles in housing markets in the United States.As a result, U.S. stocks lost some of the ground they had gained earlier.While small-cap stocks suffered during the spring and summer of 2010, the strength of their earlier gains positioned them to finish the reporting period with better results, on average, than large-cap stocks. Health Care, Industrials and Technology Holdings Assisted Returns In this changing market environment, the fund achieved strong results in the health care sector, where Abraxis BioScience and Facet Biotech both received takeover offers during the reporting period.The offers were made at prices significantly above prior trading levels but at prices that roughly matched our estimates of intrinsic value. In the industrials sector, pent-up demand for trucks supported higher sales and earnings for ArvinMeritor, a leading manufacturer of truck axles and drive train systems. Sauer-Danfoss , a manufacturer of specialty transmission systems more than doubled before the position was sold. Airline holdings in UAL and US Airways Group achieved higher earnings through improved capacity utilization. The information technology sector also contained some of the reporting periods better performers, including communications microchip maker Lattice Semiconductor , which rose sharply and reached our target price, prompting its sale from the portfolio. Software developer MICROS Systems benefited from its leadership position in serving the hospitality and specialty retail industries. On the other hand, the funds relative performance was undermined to a degree by select holdings in the financials and consumer discretionary sectors. Expected improvement in credit losses at Smithtown Bancorp and United Community Banks did not occur within the framework of our 4 investment thesis and were eliminated from the portfolio. FBR Capital Markets continued on its business plan of broadening its investment banking services, but its stock price languished with the midsummer decline in the equity markets. Both Liz Claiborne and True Religion Apparel suffered from concerns about near term sales prospects. True Religion Apparel was removed from the portfolio and the proceeds used to expand the commitment to the valuation opportunity presented in Liz Claiborne. Positioned for Further Recovery Despite the possibility of slowing U.S. economic growth in the near term, we believe the recovery is likely to remain intact but at a more moderate rate. We have been particularly encouraged by recently strong levels of corporate profitability. Therefore, we have positioned the fund to seek to benefit from continued economic growth, with overweighted exposure to industrial stocks and, to a lesser degree, the consumer discretionary sector. As of the end of the reporting period, the fund held relatively light exposure to materials stocks and real estate investment trusts in the financials sector, where valuations appear to us to be stretched. September 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small cap companies often experience sharper price fluctuations than stocks of large- cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 8/31/10 1 Year 5 Years 10 Years Fund 8.91% 3.83% 6.73% Russell 2000 Value Index 6.06% 1.33% 6.56% Russell 2000 Index 6.60% 0.69% 2.48%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Opportunistic Small Cap Fund on 8/31/00 to a $10,000 investment made in the Russell 2000 Value Index and the Russell 2000 Index on that date.All dividends and capital gain distributions are reinvested. Effective 2/8/2010, Dreyfus Small Company Value Fund changed its name to Dreyfus Opportunistic Small Cap Fund. On that same date, the fund changed its benchmark from the Russell 2000 Value Index to the Russell 2000 Index. In future annual reports, the funds performance will no longer be compared to the Russell 2000 Value Index because the Russell 2000 Index is more reflective of the funds portfolio investment profile. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Small Cap Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Expenses paid per $1,000  $ 5.90 Ending value (after expenses) $949.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Expenses paid per $1,000  $ 6.11 Ending value (after expenses) $1,019.16  Expenses are equal to the funds annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS August 31, 2010 Common Stocks97.0% Shares Value ($) Consumer Discretionary19.8% AFC Enterprises 327,425 a 3,519,819 American Axle & Manufacturing Holdings 580,700 a 4,860,459 AnnTaylor Stores 212,110 a,b 3,251,646 Bebe Stores 585,100 3,329,219 Belo, Cl. A 1,151,310 a 6,021,351 Blue Nile 164,380 a,b 6,749,443 Brinker International 332,260 5,233,095 CBS, Cl. B 201,370 2,782,933 Dana Holding 586,660 a 6,019,132 Furniture Brands International 967,943 a,b 4,500,935 Interpublic Group of Cos. 1,150,810 a 9,816,409 Liz Claiborne 2,022,130 a,b 8,492,946 Meritage Homes 275,330 a 4,917,394 Modine Manufacturing 656,330 a 6,523,920 Mohawk Industries 51,910 a 2,300,132 OfficeMax 381,030 a 3,711,232 Orient-Express Hotels, Cl. A 580,795 a 5,018,069 Saks 918,690 a,b 7,248,464 Consumer Staples2.9% B&G Foods 347,530 3,711,620 Dole Food Company 509,290 a 4,400,266 Nash Finch 145,540 5,715,356 Energy4.9% Comstock Resources 137,230 a 2,987,497 Gulfport Energy 200,060 a 2,274,682 Helix Energy Solutions Group 748,530 a 6,811,623 Key Energy Services 559,880 a 4,484,639 Matrix Service 201,360 a 1,713,574 PetroHawk Energy 73,050 a 1,104,516 Resolute Energy 360,090 a,b 3,845,761 Financial12.5% CB Richard Ellis Group, Cl. A 410,100 a 6,733,842 Chimera Investment 1,019,440 c 4,006,399 8 Common Stocks (continued) Shares Value ($) Financial (continued) FBR Capital Markets 1,294,924 a 4,428,640 First Midwest Bancorp 201,620 2,213,788 Glacier Bancorp 153,730 b 2,127,623 Janus Capital Group 727,410 6,604,883 Jones Lang LaSalle 59,370 4,483,029 PacWest Bancorp 128,980 b 2,200,399 Portfolio Recovery Associates 143,070 a,b 9,113,559 PrivateBancorp 693,720 7,256,311 TradeStation Group 796,300 a 4,674,281 Waddell & Reed Financial, Cl. A 84,990 1,955,620 Wilmington Trust 440,670 3,877,896 Health Care12.3% Abraxis Bioscience 62,840 a 4,608,686 Align Technology 438,720 a,b 7,030,488 Emergent Biosolutions 739,416 a 13,427,795 Genoptix 438,820 a,b 7,552,092 King Pharmaceuticals 1,326,710 a 11,555,644 Omnicell 528,060 a 5,890,509 Onyx Pharmaceuticals 149,820 a 3,609,164 Pain Therapeutics 913,166 a,b 5,163,954 Industrial23.4% Actuant, Cl. A 486,240 9,637,277 AGCO 14,380 a 475,259 Altra Holdings 423,330 a 5,448,257 ArvinMeritor 635,300 a 8,303,371 Babcock and Wilcox 117,450 a 2,630,880 CDI 151,260 1,677,473 Columbus McKinnon 328,420 a 4,203,776 Commercial Vehicle Group 159,490 a 1,448,169 Con-way 336,270 8,813,637 Encore Wire 169,570 3,101,435 GeoEye 101,630 a 3,703,397 Griffon 152,380 a 1,628,942 HNI 87,870 2,053,522 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) ICF International 162,180 a 3,420,376 Kaman 283,810 6,065,020 Kelly Services, Cl. A 132,340 a 1,381,630 Lennox International 138,120 5,854,907 Saia 234,400 a 2,740,136 SFN Group 284,910 a 1,549,910 Simpson Manufacturing 362,600 7,991,704 Steelcase, Cl. A 532,150 3,304,651 Sterling Construction 255,140 a 2,791,232 Sykes Enterprises 479,680 a 5,736,973 UAL 223,320 a,b 4,732,151 US Airways Group 233,980 a 2,115,179 UTi Worldwide 361,950 5,070,919 WESCO International 185,160 a 5,976,965 Information Technology12.9% Cadence Design Systems 573,980 a 3,903,064 DealerTrack Holdings 616,340 a 9,087,933 Forrester Research 124,500 a 3,820,905 MICROS Systems 214,810 a 8,184,261 Microsemi 309,450 a 4,332,300 Rovi 186,140 a 8,098,951 ScanSource 373,670 a 9,326,803 Take-Two Interactive Software 275,490 a,b 2,292,077 Vishay Intertechnology 654,160 a 5,030,490 Vishay Precision Group 91,683 a 1,328,487 Websense 111,080 a,b 2,160,506 Wright Express 117,380 a 3,769,072 Materials.5% Myers Industries 362,850 Telecommunication Services2.4% Cbeyond 254,970 a,b 3,046,891 General Communication, Cl. A 327,083 a 2,947,018 PAETEC Holding 1,294,171 a 5,306,101 10 Common Stocks (continued) Shares Value ($) Utilities5.4% Great Plains Energy 312,104 5,770,803 PNM Resources 870,283 9,956,038 Portland General Electric 512,430 10,238,351 Total Common Stocks (cost $465,097,623) Other Investment3.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,362,000) 14,362,000 d Investment of Cash Collateral for Securities Loaned9.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $46,431,767) 46,431,767 d Total Investments (cost $525,891,390) 109.7% Liabilities, Less Cash and Receivables (9.7%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2010, the market value of the funds securities on loan was $45,711,294 and the market value of the collateral held by the fund was $46,431,767. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Industrial 23.4 Utilities 5.4 Consumer Discretionary 19.8 Energy 4.9 Information Technology 12.9 Consumer Staples 2.9 Money Market Investments 12.7 Telecommunication Services 2.4 Financial 12.5 Materials .5 Health Care 12.3  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $45,711,294)Note 1(b): Unaffiliated issuers 465,097,623 462,629,288 Affiliated issuers 60,793,767 60,793,767 Cash 1,381,494 Receivable for investment securities sold 3,101,941 Receivable for shares of Common Stock subscribed 1,050,854 Dividends and interest receivable 158,973 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 476,761 Liability for securities on loanNote 1(b) 46,431,767 Payable for shares of Common Stock redeemed 4,721,220 Payable for investment securities purchased 367,453 Interest payableNote 2 117 Accrued expenses 179,782 Net Assets ($) Composition of Net Assets ($): Paid-in capital 481,778,620 Accumulated net realized gain (loss) on investments (2,371,068) Accumulated net unrealized appreciation (depreciation) on investments (2,468,335) Net Assets ($) Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 21,209,326 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 4,120,365 Affiliated issuers 12,371 Income from securities lendingNote 1(b) 501,376 Total Income Expenses: Management feeNote 3(a) 3,240,339 Shareholder servicing costsNote 3(b) 1,726,539 Registration fees 72,863 Custodian feesNote 3(b) 61,437 Prospectus and shareholders reports 52,970 Professional fees 46,950 Directors fees and expensesNote 3(c) 25,327 Interest expenseNote 2 10,073 Loan commitment feesNote 2 7,444 Miscellaneous 23,954 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (1,487) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 22,602,461 Net unrealized appreciation (depreciation) on investments (31,416,536) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 Operations ($): Investment (loss)net (632,297) (4,171) Net realized gain (loss) on investments 22,602,461 (12,122,264) Net unrealized appreciation (depreciation) on investments (31,416,536) 27,320,459 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet  (782,003) Net realized gain on investments  (587,748) Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold 552,552,976 93,035,556 Dividends reinvested  1,334,388 Cost of shares redeemed (265,565,927) (11,976,435) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 199,398,540 103,180,758 End of Period Capital Share Transactions (Shares): Shares sold 22,815,238 5,204,180 Shares issued for dividends reinvested  107,960 Shares redeemed (11,259,748) (766,662) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 20.65 20.20 27.07 23.12 27.31 Investment Operations: Investment income (loss)net a (.04) (.00) b .06 .08 (.11) Net realized and unrealized gain (loss) on investments 1.88 .73 (1.52) 4.90 (1.69) Total from Investment Operations 1.84 .73 (1.46) 4.98 (1.80) Distributions: Dividends from investment incomenet  (.16) (.10)   Dividends from net realized gain on investments  (.12) (5.31) (1.03) (2.39) Total Distributions  (.28) (5.41) (1.03) (2.39) Net asset value, end of period 22.49 20.65 20.20 27.07 23.12 Total Return (%) 8.91 4.50 (6.04) 21.83 (7.37) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 1.38 1.23 1.21 1.19 Ratio of net expenses to average net assets 1.22 c 1.37 1.23 c 1.21 1.19 Ratio of net investment income (loss) to average net assets (.15) (.00) d .26 .29 (.45) Portfolio Turnover Rate 128.47 194.30 175.45 165.75 170.59 Net Assets, end of period ($ x 1,000) 476,939 199,399 103,181 122,695 136,298 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. d Amount represents less than .01%. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Opportunistic Small Cap Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund. The funds investment objective is to seek capital appreciation.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to existing shareholders without a sales charge. At a special telephone meeting of the funds Board of Directors held on February 3, 2010, the Board approved, effective February 8, 2010, a proposal to change the name of the fund from Dreyfus Small Company Value Fund to Dreyfus Opportunistic Small Cap Fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which 16 may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 18 The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  452,540,300   Equity Securities Foreign  10,088,988   Mutual Funds 60,793,767    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended August 31, 2010,The Bank of New York Mellon earned $214,874, from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. 20 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended August 31, 2010 were as follows: Affiliated Investment Value Value Net Company 8/31/2009 ($) Purchases ($) Sales ($) 8/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,441,000 406,975,000 400,054,000 14,362,000 3.0 Dreyfus Institutional Cash Advantage Fund 33,428,898 343,785,471 330,782,602 46,431,767 9.7 Total 40,869,898 730,836,602 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed capital gains $2,007,626 and unrealized depreciation $6,847,029. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009 were as follows: ordinary income $0 and $1,369,751, respectively. During the period ended August 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $632,297, increased accumulated net realized gain (loss) on investments by $37,250 and decreased paid-in-capital by $669,547. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility held by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 22 The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2010 was approximately $673,400 with a related weighted average annualized interest rate of 1.50%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the funds average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2010, the fund was charged $1,080,113 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $167,163 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $25,243 pursuant to the The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1,487. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $61,437 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $320,218, shareholder services plan fees $106,739, custodian fees $13,571, chief compliance officer fees $673 and transfer agency per account fees $35,560. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2010, amounted to $804,621,299 and $530,483,168, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and 24 losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended August 31, 2010.These disclosures did not impact the notes to the financial statements. At August 31, 2010, the cost of investments for federal income tax purposes was $530,270,084; accordingly, accumulated net unrealized depreciation on investments was $6,847,029, consisting of $46,065,318 gross unrealized appreciation and $52,912,347 gross unrealized depreciation. The Fund 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Opportunistic Small Cap Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Opportunistic Small Cap Fund (formerly, Dreyfus Small Company Value Fund) (one of the series comprising Advantage Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Opportunistic Small Cap Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 26 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail no-load small-cap core funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional small-cap core funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds average annual total return was above the Performance Group and Performance Universe medians for all periods ended December 31, 2009, ranking in the first quartile of the Performance Universe for all periods and in the first quartile of the Performance Group for all periods except the ten-year period. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual and actual management fees were below the Expense Group and Expense Universe medians and that the funds expense ratio was below the Expense Group median, but slightly above the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as 28 applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus was not realizing a profit on the funds operations. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. 30 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 33 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 34 ROBERT SVAGNA, Assistant Treasurer since December 2002. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 35 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Review and Approval of the Funds Management Agreement 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Strategic Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus StrategicValue Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. Nonetheless, we do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board. In addition, the corporate profit outlook continues to be positive for many U.S. companies that have taken advantage of improved demand while aggressively controlling costs. Consequently, we believe high-quality stocks, in general, are now attractive relative to other asset classes due to improved valuations, healthy corporate balance sheets and better-than-expected earnings. As always, your financial advisor is best-suited to help you evaluate and adjust your investments and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through August 31, 2010, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus Strategic Value Funds Class A shares produced a total return of 0.29%, Class B shares produced a total return of 1.11%, Class C shares produced a total return of 0.94% and Class I shares produced a total return of 0.07%. 1 The funds benchmark, the Russell 1000 Value Index, produced a total return of 4.96% for the same period. 2 Stocks encountered heightened volatility late in the reporting period, and a market rally sputtered when investors grew concerned regarding a number of threats to global economic growth. The fund produced lower returns than its benchmark, mainly due to a bias toward larger, higher-quality companies at a time when smaller, more speculative stocks fared better. The Funds Investment Approach The fund seeks capital appreciation.To pursue this goal, we invest at least 80% of the funds assets in stocks, including common stocks, preferred stocks and convertible securities.The fund may invest up to 30% of its assets in foreign issuers.When selecting stocks for the fund, we utilize a bottom-up approach in which we focus on individual stock selection rather than attempting to forecast market trends. Our investment approach is value-oriented and research-driven. When selecting stocks, we identify potential investments through extensive quantitative and fundamental research with a focus on value, sound business fundamentals and positive business momentum. Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery and stock market rally as improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors. The economic recovery The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) appeared to gain additional traction during the first quarter of 2010, when employment gains seemed to indicate that stubbornly high unemployment might moderate. In May, however, several developments threatened the economic rebound. Europe was roiled by a sovereign debt crisis when Greece and other nations found themselves unable to finance heavy debt burdens, requiring intervention by the International Monetary Fund and the European Union. Robust economic growth in China, one of the primary engines of the global economic recovery, sparked local inflationary pressures, and investors grew worried that remedial measures might dampen a major engine of global growth. Finally, in the United States, mixed data related to employment and the housing market suggested that economic headwinds might constrain already mild growth. Consequently, stocks gave back many of their previous gains. Positioned for a Mild Recovery The fund began the reporting period with an emphasis on market sectors and individual companies that appeared poised to thrive in the economic rebound. However, this investment bias led to some unfortunate positions in the consumer discretionary and financials sectors. In the financials sector, our preference for large, national bankssuch as Bank of America, JPMorgan Chase & Co., Goldman Sachs Group and Morgan Stanleyover their smaller, regional counterparts undermined the funds relative performance when the capital markets faltered and regulatory scrutiny intensified. In addition, underweighted exposure to real estate investment trusts (REITs) prevented the fund from participating in the industrys relative strength. REITs had responded positively to investors more optimistic outlook regarding conditions in the commercial real estate market, a view we do not necessarily share. Among consumer discretionary stocks, overweighted exposure to media companies dampened the funds results.We had established positions in content producers, such as advertising conglomerate Omnicom Group, which we believe would fare better than program distributors. However, content producers lagged in the weakening economy. The fund achieved more positive results in other market segments.The energy sector proved beneficial to results, as we favored growth-oriented 4 oil producers such as Occidental Petroleum over integrated oil-and-gas companies, particularly ExxonMobil. The fund also benefited from a position in XTO Energy, which was acquired by ExxonMobil during the reporting period. In the materials sector, metals-and-mining giant Freeport-McMoRan Copper & Gold gained value due to its presence in China, and fertilizer producer CF Industries Holdings benefited from rising corn prices. Weathering Bouts of Volatility Although the U.S. and global economies have hit a rough patch, we do not expect a return to recession. In addition, our conversations with senior executives at various companies indicate that businesses are generally optimistic, and they may be prepared to deploy some of the massive cash reserves on their balance sheets when current economic and regulatory uncertainty wanes. In addition, equity valuations have become more attractive after recent bouts of weakness. As of the reporting periods end, we have increased the funds exposure to the telecommunications services sector through investments in AT&T andVerizon Communications, which we expect to benefit from expanding smartphone use and data traffic. Conversely, as valuations among information technology companies increased, we trimmed some of the funds better-performing holdings in the sector. September 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A shares of Dreyfus Strategic Value Fund on 8/31/00 to a $10,000 investment made in the Russell 1000 Value Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses. Performance for Class B, Class C and Class I shares will vary from the performance of Class A shares shown above due to the differences in charges and expenses.The Index uses company price-to-book ratios and long-term growth rates to calculate a composite ranking, which is used to determine if a stock is growth or value. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 9/29/95 6.01% 1.27% 1.64% without sales charge 9/29/95 0.29% 0.10% 2.24% Class B shares with applicable redemption charge  5/31/01 5.07% 1.26% 1.87% , without redemption 5/31/01 1.11% 0.93% 1.87% , Class C shares with applicable redemption charge  5/31/01 1.93% 0.83% 1.58%  without redemption 5/31/01 0.94% 0.83% 1.58%  Class I shares 5/31/01 0.07% 0.10% 2.34%  Russell 1000 Value Index 4.96% 1.69% 1.92% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class B, C and I shares of the fund represent the performance of the funds Class A shares for periods prior to May 31, 2001 (the inception date for Class B, C and I shares), adjusted to reflect the applicable sales load for each share class.  Assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Value Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 4.78 $ 9.40 $ 8.43 $ 3.56 Ending value (after expenses) $935.70 $931.40 $932.10 $936.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 4.99 $ 9.80 $ 8.79 $ 3.72 Ending value (after expenses) $1,020.27 $1,015.48 $1,016.48 $1,021.53  Expenses are equal to the funds annualized expense ratio of .98% for Class A, 1.93% for Class B, 1.73% for Class C and .73% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2010 Common Stocks100.5% Shares Value ($) Consumer Discretionary12.5% Abercrombie & Fitch, Cl. A 98,390 a 3,404,294 Carnival 247,910 7,729,834 Home Depot 314,880 8,756,813 Johnson Controls 404,870 10,741,201 Macys 173,020 3,363,509 Mattel 162,090 3,402,269 News, Cl. A 797,400 10,023,318 NVR 5,080 a,b 3,069,133 Omnicom Group 290,260 10,162,003 Staples 178,010 3,163,238 Time Warner 422,820 12,676,144 Toll Brothers 205,120 b 3,544,474 Whirlpool 36,030 2,671,985 Consumer Staples7.0% Archer-Daniels-Midland 57,560 1,771,697 Clorox 52,280 3,388,790 CVS Caremark 435,490 11,758,230 Dr. Pepper Snapple Group 89,840 3,307,909 Energizer Holdings 97,360 b 6,138,548 PepsiCo 206,350 13,243,543 Philip Morris International 130,250 6,700,060 Energy15.2% Alpha Natural Resources 45,670 b 1,695,727 Anadarko Petroleum 100,600 4,626,594 Cameron International 262,836 b 9,667,108 ConocoPhillips 251,610 13,191,912 EOG Resources 181,680 15,782,542 Exxon Mobil 113,700 6,726,492 Occidental Petroleum 391,010 28,575,011 Peabody Energy 38,720 1,657,216 QEP Resources 217,560 6,315,767 Schlumberger 233,060 12,429,090 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial24.1% American Express 81,230 3,238,640 Ameriprise Financial 170,620 7,435,620 AON 151,110 5,476,225 Bank of America 1,510,070 18,800,371 Capital One Financial 84,830 3,211,664 Citigroup 1,649,770 b 6,137,144 Comerica 185,290 6,375,829 Fidelity National Financial, Cl. A 217,980 3,162,890 Genworth Financial, Cl. A 288,460 b 3,124,022 Goldman Sachs Group 85,890 11,761,777 JPMorgan Chase & Co. 742,078 26,981,956 Marsh & McLennan 219,930 5,216,740 MetLife 345,519 12,991,513 Morgan Stanley 256,260 6,327,059 PNC Financial Services Group 97,300 4,958,408 Prudential Financial 114,880 5,809,482 State Street 90,380 3,170,530 SunTrust Banks 195,340 4,393,196 TD Ameritrade Holding 296,050 b 4,325,290 Wells Fargo & Co. 708,930 16,695,301 Health Care10.8% AmerisourceBergen 117,050 3,193,124 Amgen 128,030 b 6,534,651 Baxter International 78,960 3,360,538 CIGNA 161,060 5,189,353 McKesson 58,580 3,400,569 Merck & Co. 443,210 15,583,264 Pfizer 1,236,660 19,699,994 Thermo Fisher Scientific 70,110 b 2,953,033 UnitedHealth Group 265,550 8,423,246 Zimmer Holdings 61,240 b 2,888,691 Industrial10.5% Caterpillar 102,740 6,694,538 10 Common Stocks (continued) Shares Value ($) Industrial (continued) Cummins 67,240 5,003,328 Dover 182,910 8,187,052 Eaton 46,300 3,216,924 General Electric 1,033,150 14,960,012 Honeywell International 81,300 3,178,017 Norfolk Southern 88,150 4,731,892 Paccar 76,770 3,146,802 Pitney Bowes 387,816 7,461,580 Rockwell Collins 62,310 3,360,378 Union Pacific 64,650 4,715,571 United Technologies 73,980 4,824,236 Information Technology9.3% AOL 280,866 b 6,240,842 BMC Software 171,250 b 6,175,275 Cisco Systems 483,980 b 9,703,799 Hewlett-Packard 141,850 5,458,388 Microsoft 650,320 15,269,514 Motorola 457,280 b 3,443,318 QUALCOMM 305,420 11,700,640 Teradata 108,050 b 3,537,557 Materials3.7% Air Products & Chemicals 46,640 3,452,759 CF Industries Holdings 84,520 7,818,100 Dow Chemical 136,410 3,324,312 Freeport-McMoRan Copper & Gold 98,450 7,086,431 International Paper 135,970 2,781,946 Telecommunication Services4.4% AT & T 832,550 22,503,826 Verizon Communications 232,390 6,857,829 Utilities3.0% Entergy 86,400 6,811,776 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) NextEra Energy 176,530 9,484,957 Questar 207,430 3,376,960 Total Common Stocks (cost $655,313,638) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $495,000) 495,000 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,332,626) 3,332,626 c Total Investments (cost $659,141,264) 101.1% Liabilities, Less Cash and Receivables (1.1%) Net Assets 100.0% a Security, or portion thereof, on loan.At August 31, 2010, the market value of the funds securities on loan was $3,226,988 and the market value of the collateral held by the fund was $3,332,626. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 24.1 Consumer Staples 7.0 Energy 15.2 Telecommunication Services 4.4 Consumer Discretionary 12.5 Materials 3.7 Health Care 10.8 Utilities 3.0 Industrial 10.5 Money Market Investments .6 Information Technology 9.3  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $3,226,988)Note 1(b): Unaffiliated issuers 655,313,638 665,013,130 Affiliated issuers 3,827,626 3,827,626 Cash 83,310 Dividends and interest receivable 1,526,480 Receivable for shares of Common Stock subscribed 640,259 Prepaid expenses 42,371 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 509,324 Payable for shares of Common Stock redeemed 5,688,616 Liability for securities on loanNote 1(b) 3,332,626 Accrued expenses 314,783 Net Assets ($) Composition of Net Assets ($): Paid-in capital 797,796,434 Accumulated undistributed investment incomenet 2,887,092 Accumulated net realized gain (loss) on investments (149,095,191) Accumulated net unrealized appreciation (depreciation) on investments 9,699,492 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 541,877,442 4,353,100 46,985,834 68,071,451 Shares Outstanding 23,255,015 195,392 2,112,531 2,920,851 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 10,829,874 Affiliated issuers 6,740 Income from securities lendingNote 1(b) 10,899 Total Income Expenses: Management feeNote 3(a) 5,045,574 Shareholder servicing costsNote 3(c) 2,760,615 Distribution feesNote 3(b) 411,401 Registration fees 75,461 Prospectus and shareholders reports 63,194 Custodian feesNote 3(c) 55,460 Professional fees 48,113 Directors fees and expensesNote 3(d) 39,135 Loan commitment feesNote 2 5,002 Interest expenseNote 2 1,108 Miscellaneous 27,948 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (1,177,631) Lessreduction in fees due to earnings creditsNote 1(b) (2,365) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 33,640,084 Net unrealized appreciation (depreciation) on investments (44,683,108) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 a Operations ($): Investment incomenet 3,494,498 5,298,135 Net realized gain (loss) on investments 33,640,084 (163,093,271) Net unrealized appreciation (depreciation) on investments (44,683,108) 44,695,796 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,992,381) (5,059,514) Class B Shares  (30,917) Class C Shares  (237,232) Class I Shares (343,308) (485,620) Class T Shares  (200,387) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 204,668,293 195,731,957 Class B Shares 530,511 478,667 Class C Shares 14,609,303 10,035,003 Class I Shares 70,120,896 14,561,982 Class T Shares  1,714,969 Dividends reinvested: Class A Shares 2,748,505 4,691,827 Class B Shares  28,004 Class C Shares  184,946 Class I Shares 261,221 470,691 Class T Shares  186,431 Cost of shares redeemed: Class A Shares (164,295,662) (139,790,809) Class B Shares (4,190,163) (5,665,029) Class C Shares (10,383,196) (10,277,550) Class I Shares (34,724,567) (42,703,298) Class T Shares  (18,349,014) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 592,826,901 700,641,134 End of Period Undistributed investment incomenet 2,887,092 2,728,283 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2010 2009 a Capital Share Transactions: Class A b,c Shares sold 8,209,417 9,739,957 Shares issued for dividends reinvested 111,411 255,833 Shares redeemed (6,576,727) (7,019,687) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 22,098 23,866 Shares issued for dividends reinvested  1,580 Shares redeemed (175,083) (282,304) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 607,753 509,237 Shares issued for dividends reinvested  10,490 Shares redeemed (436,880) (530,923) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 2,787,942 724,225 Shares issued for dividends reinvested 10,606 25,693 Shares redeemed (1,409,827) (2,014,948) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  85,052 Shares issued for dividends reinvested  10,468 Shares redeemed  (994,529) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended August 31, 2010, 86,705 Class B shares representing $2,077,411 were automatically converted to 83,143 Class A shares and during the period ended August 31, 2009, 88,682 Class B shares representing $1,823,745 were automatically converted to 85,257 Class A shares. c On the close of business on February 4, 2009, 755,477 Class T shares representing $13,439,931 were converted to 732,821 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 23.50 28.42 33.56 30.75 29.48 Investment Operations: Investment incomenet a .14 .22 .27 .31 .20 Net realized and unrealized gain (loss) on investments (.20) (4.88) (3.21) 4.60 3.42 Total from Investment Operations (.06) (4.66) (2.94) 4.91 3.62 Distributions: Dividends from investment incomenet (.14) (.26) (.29) (.21) (.11) Dividends from net realized gain on investments   (1.91) (1.89) (2.24) Total Distributions (.14) (.26) (2.20) (2.10) (2.35) Net asset value, end of period 23.30 23.50 28.42 33.56 30.75 Total Return (%) b (.29) (16.14) (9.39) 16.32 12.92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 1.27 1.16 1.18 1.20 Ratio of net expenses to average net assets 1.05 1.26 1.16 c 1.18 c 1.20 Ratio of net investment income to average net assets .56 1.09 .88 .94 .69 Portfolio Turnover Rate 91.83 119.48 107.46 64.86 72.24 Net Assets, end of period ($ x 1,000) 541,877 505,409 526,723 433,687 242,377 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 22.53 27.23 32.21 29.62 28.62 Investment Operations: Investment income (loss)net a (.08) .04 .02 .05 (.02) Net realized and unrealized gain (loss) on investments (.17) (4.68) (3.09) 4.43 3.30 Total from Investment Operations (.25) (4.64) (3.07) 4.48 3.28 Distributions: Dividends from investment incomenet  (.06)   (.04) Dividends from net realized gain on investments   (1.91) (1.89) (2.24) Total Distributions  (.06) (1.91) (1.89) (2.28) Net asset value, end of period 22.28 22.53 27.23 32.21 29.62 Total Return (%) b (1.11) (16.98) (10.12) 15.42 12.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.00 2.24 1.97 1.96 1.97 Ratio of net expenses to average net assets 1.90 2.23 1.97 c 1.96 c 1.97 Ratio of net investment income (loss) to average net assets (.32) .18 .05 .16 (.08) Portfolio Turnover Rate 91.83 119.48 107.46 64.86 72.24 Net Assets, end of period ($ x 1,000) 4,353 7,850 16,480 16,606 14,213 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Year Ended August 31, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 22.45 27.17 32.22 29.65 28.64 Investment Operations: Investment income (loss)net a (.05) .07 .04 .05 (.01) Net realized and unrealized gain (loss) on investments (.16) (4.67) (3.09) 4.44 3.32 Total from Investment Operations (.21) (4.60) (3.05) 4.49 3.31 Distributions: Dividends from investment incomenet  (.12) (.09) (.03) (.06) Dividends from net realized gain on investments   (1.91) (1.89) (2.24) Total Distributions  (.12) (2.00) (1.92) (2.30) Net asset value, end of period 22.24 22.45 27.17 32.22 29.65 Total Return (%) b (.94) (16.83) (10.05) 15.45 12.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.95 2.04 1.92 1.91 1.91 Ratio of net expenses to average net assets 1.80 2.03 1.91 1.91 c 1.91 Ratio of net investment income (loss) to average net assets (.19) .34 .13 .17 (.02) Portfolio Turnover Rate 91.83 119.48 107.46 64.86 72.24 Net Assets, end of period ($ x 1,000) 46,986 43,593 53,065 30,079 21,669 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2010 2009 2008 2007 a 2006 Per Share Data ($): Net asset value, beginning of period 23.48 28.45 33.58 30.78 29.46 Investment Operations: Investment incomenet b .21 .25 .24 .39 .30 Net realized and unrealized gain (loss) on investments (.21) (4.91) (3.13) 4.59 3.40 Total from Investment Operations  (4.66) (2.89) 4.98 3.70 Distributions: Dividends from investment incomenet (.17) (.31) (.33) (.29) (.14) Dividends from net realized gain on investments   (1.91) (1.89) (2.24) Total Distributions (.17) (.31) (2.24) (2.18) (2.38) Net asset value, end of period 23.31 23.48 28.45 33.58 30.78 Total Return (%) (.07) (16.06) (9.21) 16.57 13.22 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 1.12 1.11 1.00 .92 Ratio of net expenses to average net assets .82 1.11 1.09 1.00 c .92 Ratio of net investment income to average net assets .81 1.25 1.02 1.14 .98 Portfolio Turnover Rate 91.83 119.48 107.46 64.86 72.24 Net Assets, end of period ($ x 1,000) 68,071 35,976 79,567 7,200 1,826 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus StrategicValue Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective is to seek capital appreciation.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (300 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized).Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures 22 approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  665,013,130   Mutual Funds 3,827,626    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. 24 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended August 31, 2010, The Bank of New York Mellon earned $4,671 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended August 31, 2010 were as follows: Affiliated Investment Value Value Net Company 8/31/2009 ($) Purchases ($) Sales ($) 8/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund  169,264,000 168,769,000 495,000 .1 Dreyfus Institutional Cash Advantage Fund 46,370,507 117,747,127 160,785,008 3,332,626 .5 Total 287,011,127 .6 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as 26 income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $2,887,092, accumulated capital losses $141,901,912 and unrealized appreciation $2,506,213. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2010. If not applied, $63,747,977 of the carryover expires in fiscal 2017 and $70,319,616 expires in fiscal 2018. As a result of the funds merger with Dreyfus Premier Intrinsic Value Fund, capital losses of $7,834,319 are available to offset future gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual lim-itation.This acquired capital loss will expire in fiscal 2015. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009 were as follows: ordinary income $3,335,689 and $6,013,670, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility held by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2010 was approximately $76,700 with a related weighted average annualized interest rate of 1.44%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund from January 1, 2010 through January 1, 2011, so that the net operating expenses of Class A, Class B, Class C and Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .98%, 1.94%, 1.73% and .73%, respectively, of the value of such class average daily net assets.The reduction in management fee, pursuant to the undertakings, amounted to $1,177,631 during the period ended August 31, 2010. During the period ended August 31, 2010, the Distributor retained $57,090 from commissions earned on sales of the funds Class A shares, and $9,676 and $11,801 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended August 31, 2010, Class B and Class C shares were charged $47,973 and $363,428, respectively, pursuant to the Plan. 28 (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2010, Class A, Class B and Class C shares were charged $1,395,011, $15,991 and $121,142, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $228,157 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $41,480 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $2,365. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $55,460 pursuant to the custody agreement. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $443,121, Rule 12b-1 distribution plan fees $34,315, shareholder services plan fees $131,503, custodian fees $8,001, chief compliance officer fees $673 and transfer agency per account fees $49,687, which are offset against an expense reimbursement currently in effect in the amount of $157,976. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2010, amounted to $687,132,254 and $603,384,645, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended August 31, 2010.These disclosures did not impact the notes to the financial statements. At August 31, 2010, the cost of investments for federal income tax purposes was $666,334,543; accordingly, accumulated net unrealized appreciation on investments was $2,506,213, consisting of $39,459,378 gross unrealized appreciation and $36,953,165 gross unrealized depreciation. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Strategic Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Strategic Value Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus StrategicValue Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended August 31, 2010 as qualifying for the corporate dividends received deduction.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $3,335,689 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 32 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load multi-cap value funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional multi-cap value funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds average annual total return was above the Performance Group and Performance Universe medians for all periods ended December 31, 2009 except the one-year period. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the funds contractual management fee was at the Expense Group median and that the funds actual management fee and expense ratio were above the Expense Group and Expense Universe medians. After discussions with the Board members, representatives of Dreyfus agreed that Dreyfus will waive receipt of its fees and/or assume the expenses of the fund until January 1, 2011, so that the net operating expenses of Class A, B, C, and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .98%, 1.94%, 1.73%, and .73%, respectively. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the 34 Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. 36 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 40 ROBERT SVAGNA, Assistant Treasurer since December 2002. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 41 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Information About the Review and Approval of the Funds Management Agreement 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Structured Midcap Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Structured Midcap Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. Nonetheless, we do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board. In addition, the corporate profit outlook continues to be positive as many U.S. companies have taken advantage of improved demand while aggressively controlling costs. Consequently, we believe stocks are now attractive relative to other asset classes due to improved valuations, healthy corporate balance sheets and better-than-expected earnings. As always, your financial advisor can help you align your investments with a slow-growth economic environment as well as your needs, goals and attitudes toward risk. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of September 1, 2009, through August 31, 2010, as provided by Patrick Slattery, Oliver Buckley and Michael F. Dunn, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus Structured Midcap Funds Class A shares produced a total return of 11.97%, Class B shares returned 11.10%, Class C shares returned 11.15% and Class I shares returned 12.37%. 1 In comparison, the funds benchmark index, the Standard & Poors MidCap 400 Index (S&P 400 Index), produced a total return of 11.87% for the same period. 2 Despite heightened volatility in the spring and summer of 2010 stemming from renewed economic concerns, U.S. stocks generally advanced during the reporting period. Midcap stocks outperformed their small-and large-cap counterparts, on average.The funds Class A and Class I shares generated higher returns than its benchmark, due primarily to the effectiveness of our quantitatively based security selection process. The Funds Investment Approach The fund seeks long-term capital growth.To pursue this goal, the fund invests at least 80% of its assets in the stocks of companies included in the S&P 400 Index or the Russell Midcap Index at the time of purchase.The funds stock investments may include common stocks, preferred stocks and convertible securities of U.S. and foreign issuers. We construct the portfolio through a bottom-up structured approach focusing on stock selection as opposed to making proactive decisions as to industry sector exposure.The approach seeks to identify undervalued securities through a quantitative process that ranks stocks based on value measures, behavioral/momentum factors, and quality metrics.We attempt to maintain a neutral exposure to industry groups relative to the S&P 400 Index. Economic Uncertainties Limited Market Gains The U.S. economy continued to recover from recession during the reporting period. Bolstered by robust government stimulus spending and historically low short-term interest rates, domestic manufacturing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) activity increased and corporate earnings rose. However, employment and housing remained weak. In addition, investors grew worried in the spring of 2010 that a sovereign debt crisis in Europe and inflationary pressures in China might derail global economic growth. As these concerns intensified and U.S. stimulus spending wound down in the second and third quarters of 2010, the pace of the economic recovery slowed. Stock market behavior reflected investors shifting levels of confidence in the underlying economy. U.S. equity markets rallied from the beginning of the reporting period through April 2010 as companies delivered better-than-expected earnings. Initially, the markets greatest gains were concentrated among lower-quality stocks that had been severely punished during the recession.As the rally continued, market strength broadened to include higher-quality companies with sustainable revenues and earnings. However, in late April 2010 the market rally stalled in light of disappointing economic data, and stocks subsequently erased a portion of their previous gains. Funds Stock Selections Outpaced the Benchmark The funds relative performance was augmented by strong individual stock selections, particularly in the health care and information technology sectors. Top health care performers included drug developer OSI Pharmaceuticals, which received an acquisition offer at a substantial premium to its then-prevailing stock price (and was sold out of the portfolio shortly thereafter); and healthcare benefits provider Humana, which derived strong earnings from its Medicare supplement program. Among information technology holdings, Internet hardware maker F5 Networks more than doubled in value amid strong corporate demand for products related to cloud computing.A number of other technology holdings also performed notably well, led by enterprise software company Sybase, which was acquired during the period (and subsequently sold out of the portfolio); and technology analysis provider Gartner, which raised full year guidance. Several holdings in other areas further enhanced returns relative to the funds benchmark. Consumer finance company AmeriCredit received an attractive buyout offer. Mining equipment manufacturer Bucyrus International exceeded earnings forecasts and made an acquisition that was favorably regarded. Bucyrus was sold out of the portfolio later in the 4 reporting period. Fashion accessories maker Fossil posted better-than-expected earnings and announced a share buyback program. Machinery manufacturer Timken reported strong revenues and raised earnings guidance toward the end of the reporting period. A few holdings detracted materially from the funds relative performance. Engineering and construction firm Dycom Industries saw sluggish demand from the telecommunications industry, and was sold out of the portfolio. Vehicle manufacturer Oshkosh slipped due to concerns regarding possible reductions in military spending. Construction materials producer Carlisle Companies reduced earnings guidance due to rising costs. Finally, technology services outsourcing firm Computer Sciences lost ground after reporting weak revenues and guidance. Positioned for Further Recovery As of the reporting periods end, economic concerns clearly overhang the market. Nevertheless, the economy currently appears to remain in recovery mode.The funds disciplined stock selection process positions it to benefit from the trend. We continue to see opportunities across various market sectors and among quality stocks with sound underlying fundamentals. September 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B, Class C and Class I shares of Dreyfus Structured Midcap Fund on 6/29/01 (inception date) to a $10,000 investment made in the Standard & Poors MidCap 400 Index (the S&P 400 Index) and the Russell Midcap Index on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The S&P 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. The Russell Midcap Index is a widely accepted, unmanaged index of medium-cap stock market performance. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/10 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 6/29/01 5.54% 1.78% 3.18% without sales charge 6/29/01 11.97% 0.61% 3.85% Class B shares with applicable redemption charge  6/29/01 7.10% 1.79% 3.32% without redemption 6/29/01 11.10% 1.44% 3.32% Class C shares with applicable redemption charge  6/29/01 10.15% 1.37% 3.05% without redemption 6/29/01 11.15% 1.37% 3.05% Class I shares 6/29/01 12.37% 0.41% 4.08% Standard & Poors MidCap 400 Index 6/30/01 11.87% 1.73% 5.01% Russell Midcap Index 6/30/01 12.32% 0.82% 4.80% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Structured Midcap Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.36 $ 11.00 $ 10.61 $ 5.27 Ending value (after expenses) $970.60 $966.70 $966.10 $971.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.51 $ 11.27 $ 10.87 $ 5.40 Ending value (after expenses) $1,018.75 $1,014.01 $1,014.42 $1,019.86  Expenses are equal to the funds annualized expense ratio of 1.28% for Class A, 2.22% for Class B, 2.14% for Class C and 1.06% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2010 Common Stocks99.4% Shares Value ($) Consumer Discretionary12.4% Aeropostale 15,175 a 323,227 American Greetings, Cl. A 28,800 555,840 AnnTaylor Stores 17,700 a 271,341 Autoliv 9,800 530,572 Brinker International 42,800 674,100 Cheesecake Factory 50,600 a 1,132,934 Collective Brands 35,700 a,b 461,601 Fossil 24,400 a 1,158,756 ITT Educational Services 4,900 a,b 260,974 J Crew Group 34,600 a 1,054,954 PetSmart 27,600 880,164 Ross Stores 4,400 218,372 Scholastic 26,000 b 609,180 Signet Jewelers 20,300 a 536,732 Sothebys 8,600 228,846 Timberland, Cl. A 18,800 a 302,116 TRW Automotive Holdings 8,100 a 281,556 Warnaco Group 21,400 a 896,232 Williams-Sonoma 21,100 547,756 Wyndham Worldwide 23,100 535,689 Consumer Staples4.7% ConAgra Foods 14,200 306,578 Corn Products International 6,700 228,671 Dr. Pepper Snapple Group 17,300 636,986 Energizer Holdings 13,900 a 876,395 Estee Lauder, Cl. A 5,400 302,778 Hormel Foods 11,500 496,225 Lancaster Colony 27,100 b 1,234,947 Tyson Foods, Cl. A 17,900 293,202 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy6.6% Cimarex Energy 27,100 1,772,882 EXCO Resources 48,400 650,980 Forest Oil 7,800 a 203,736 Oceaneering International 9,600 a 480,096 Oil States International 12,400 a 511,252 Pioneer Natural Resources 11,100 641,802 Southern Union 40,900 920,250 Unit 27,100 a 923,297 Financial19.5% American Financial Group 33,250 956,602 AmeriCredit 9,200 a 222,640 Apartment Investment & Management, Cl. A 41,200 c 842,128 CB Richard Ellis Group, Cl. A 33,700 a 553,354 Comerica 9,100 313,131 Digital Realty Trust 6,500 b,c 385,255 Eaton Vance 15,900 413,241 Equity One 21,100 c 337,389 Fifth Third Bancorp 28,800 318,240 First Citizens Bancshares/NC, Cl. A 1,500 251,955 First Horizon National 34,469 a 347,448 FirstMerit 43,300 749,090 HCC Insurance Holdings 34,900 880,527 Highwoods Properties 10,900 c 340,952 Hospitality Properties Trust 49,900 c 975,545 International Bancshares 63,000 982,800 Jones Lang LaSalle 8,600 649,386 Liberty Property Trust 12,100 c 367,477 Macerich 21,998 c 911,157 NewAlliance Bancshares 83,900 1,026,936 Old Republic International 29,800 380,844 10 Common Stocks (continued) Shares Value ($) Financial (continued) Potlatch 31,100 b,c 1,041,850 Prosperity Bancshares 7,900 224,755 Reinsurance Group of America 17,700 774,198 SEI Investments 31,100 550,470 StanCorp Financial Group 27,700 986,951 SVB Financial Group 16,700 a 620,739 Weingarten Realty Investors 37,000 b,c 746,660 Westamerica Bancorporation 16,400 b 831,152 Health Care12.0% Cephalon 11,600 a 656,676 Charles River Laboratories International 8,500 a,b 240,125 Cooper 15,800 637,372 Endo Pharmaceuticals Holdings 42,100 a 1,143,857 Health Net 26,300 a 628,044 Henry Schein 18,900 a 997,920 Hologic 59,700 a 847,143 Humana 19,300 a 922,347 Kinetic Concepts 20,400 a,b 651,168 LifePoint Hospitals 19,900 a 605,358 Medicis Pharmaceutical, Cl. A 41,200 1,133,000 Mettler-Toledo International 1,700 a 188,003 Mylan 17,200 a,b 295,152 STERIS 28,900 831,453 Techne 22,700 1,310,471 Industrial13.3% Alaska Air Group 23,100 a 1,021,713 Carlisle Cos. 31,200 875,160 Copart 23,200 a 766,760 Corrections Corp. of America 45,400 a,b 1,012,874 Donaldson 17,000 712,300 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Graco 23,200 647,512 Hubbell, Cl. B 22,700 1,021,046 Joy Global 14,600 828,404 Kansas City Southern 19,500 a 654,615 Kennametal 8,800 221,760 Oshkosh 49,700 a 1,236,536 Owens Corning 11,700 a 318,240 Ryder System 10,100 387,537 Timken 51,200 1,674,752 Toro 3,600 179,640 Trinity Industries 21,600 369,792 URS 10,500 a 374,535 Information Technology16.0% Advent Software 14,800 a,b 735,116 Broadridge Financial Solutions 29,400 627,690 CA 24,100 434,041 Computer Sciences 18,200 724,542 Convergys 38,400 a 388,992 Cypress Semiconductor 91,200 a 965,352 DST Systems 9,200 374,808 F5 Networks 8,000 a 699,440 FactSet Research Systems 21,400 1,573,970 Fairchild Semiconductor International 122,000 a 943,060 Gartner 21,200 a,b 608,016 Harris 5,200 218,764 Hewitt Associates, Cl. A 8,200 a 395,814 Lender Processing Services 16,700 489,811 Micron Technology 48,500 a 313,553 Plantronics 44,700 1,220,757 SanDisk 13,300 a 442,092 Synopsys 49,700 a 1,137,633 12 Common Stocks (continued) Shares Value ($) Information Technology (continued) Tech Data 40,900 a 1,480,580 Vishay Intertechnology 100,000 a 769,000 Waters 4,400 a 266,288 Materials7.6% Cabot 11,200 318,416 Crown Holdings 6,700 a 186,662 Domtar 7,400 444,148 Huntsman 67,900 618,569 Lubrizol 18,000 1,679,580 MeadWestvaco 10,200 221,952 Minerals Technologies 28,400 1,522,240 Rayonier 6,400 c 302,720 Reliance Steel & Aluminum 21,600 804,600 Worthington Industries 61,300 871,686 Telecommunication Services1.2% Amdocs 9,900 a 259,677 Telephone & Data Systems 29,200 843,588 Utilities6.1% CMS Energy 17,100 299,250 Constellation Energy Group 22,700 665,791 DPL 67,300 1,704,036 Energen 22,000 938,960 MDU Resources Group 23,500 442,035 NV Energy 86,200 1,103,360 Westar Energy 7,500 179,775 WGL Holdings 7,400 260,998 Total Common Stocks (cost $97,522,390) The Fund 13 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned7.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $6,591,157) 6,591,157 d Total Investments (cost $104,113,547) 106.5% Liabilities, Less Cash and Receivables (6.5%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2010, the value of the funds securities on loan was $5,948,936 and the market value of the collateral held by the fund was $6,591,157. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 19.5 Money Market Investment 7.1 Information Technology 16.0 Energy 6.6 Industrial 13.3 Utilities 6.1 Consumer Discretionary 12.4 Consumer Staples 4.7 Health Care 12.0 Telecommunication Services 1.2 Materials 7.6  Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $5,948,936)Note 1(b): Unaffiliated issuers 97,522,390 91,792,518 Affiliated issuers 6,591,157 6,591,157 Cash 30,749 Receivable for investment securities sold 3,617,027 Dividends and interest receivable 101,960 Receivable for shares of Common Stock subscribed 49,208 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 82,574 Liability for securities on loanNote 1(b) 6,591,157 Payable for investment securities purchased 2,758,726 Payable for shares of Common Stock redeemed 241,111 Accrued expenses 101,931 Net Assets ($) Composition of Net Assets ($): Paid-in capital 136,156,306 Accumulated undistributed investment incomenet 57,646 Accumulated net realized gain (loss) on investments (38,076,960) Accumulated net unrealized appreciation (depreciation) on investments (5,729,872) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 34,810,835 1,491,876 9,764,077 46,340,332 Shares Outstanding 2,290,479 105,019 685,040 3,010,649 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Income: Cash dividends; Unaffiliated issuers 1,738,666 Affiliated issuers 1,365 Income from securities lendingNote 1(b) 23,964 Total Income Expenses: Management feeNote 3(a) 816,534 Shareholder servicing costsNote 3(c) 348,309 Distribution feesNote 3(b) 100,538 Registration fees 58,672 Professional fees 37,394 Prospectus and shareholders reports 22,494 Custodian feesNote 3(c) 16,508 Directors fees and expensesNote 3(d) 6,515 Loan commitment feesNote 2 2,652 Interest expenseNote 2 1,790 Miscellaneous 12,169 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (196) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 13,969,824 Net unrealized appreciation (depreciation) on investments (261,939) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 a Operations ($): Investment incomenet 340,616 784,942 Net realized gain (loss) on investments 13,969,824 (40,768,072) Net unrealized appreciation (depreciation) on investments (261,939) (2,211,689) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (150,648) (253,493) Class I Shares (348,790) (390,769) Class T Shares  (33,878) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 15,618,802 53,110,868 Class B Shares 2,680 13,248 Class C Shares 377,043 629,342 Class I Shares 11,934,738 9,165,836 Class T Shares  1,320,992 Dividends reinvested: Class A Shares 133,029 236,680 Class I Shares 346,096 390,769 Class T Shares  22,206 Cost of shares redeemed: Class A Shares (33,353,051) (51,488,675) Class B Shares (866,390) (853,379) Class C Shares (3,441,338) (5,623,019) Class I Shares (18,409,429) (10,521,843) Class T Shares  (9,355,140) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 106,515,877 162,340,951 End of Period Undistributed investment incomenet 57,646 216,468 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2010 2009 a Capital Share Transactions: Class A b,c Shares sold 989,480 4,923,358 Shares issued for dividends reinvested 8,952 21,652 Shares redeemed (2,143,237) (4,926,075) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 192 1,156 Shares redeemed (60,344) (76,340) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 25,223 55,024 Shares redeemed (236,940) (502,625) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 750,763 758,746 Shares issued for dividends reinvested 23,058 35,396 Shares redeemed (1,106,922) (871,331) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  111,711 Shares issued for dividends reinvested  2,064 Shares redeemed  (869,082) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended August 31, 2010, 10,691 Class B shares representing $146,551 were automatically converted to 10,029 Class A shares and during the period ended August 31, 2009, 19,216 Class B shares representing $225,000 were automatically converted to 18,084 Class A shares. c On the close of business on February 4, 2009, 483,824 Class T shares representing $5,138,211 were converted to 476,643 Class A shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.62 17.80 20.93 18.57 17.75 Investment Operations: Investment incomenet a .04 .09 .06 .05 .02 Net realized and unrealized gain (loss) on investments 1.59 (4.20) (1.93) 2.85 1.25 Total from Investment Operations 1.63 (4.11) (1.87) 2.90 1.27 Distributions: Dividends from investment incomenet (.05) (.07)    Dividends from net realized gain on investments   (1.26) (.54) (.45) Total Distributions (.05) (.07) (1.26) (.54) (.45) Net asset value, end of period 15.20 13.62 17.80 20.93 18.57 Total Return (%) b 11.97 (23.02) (9.37) 15.76 7.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 1.52 1.22 1.22 1.35 Ratio of net expenses to average net assets 1.36 c 1.51 1.22 c 1.22 c 1.34 Ratio of net investment income to average net assets .27 .74 .32 .26 .09 Portfolio Turnover Rate 84.88 102.59 88.40 122.16 119.22 Net Assets, end of period ($ x 1,000) 34,811 46,780 60,795 106,762 37,056 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.79 16.77 19.96 17.87 17.23 Investment Operations: Investment (loss)net a (.08) (.01) (.09) (.12) (.13) Net realized and unrealized gain (loss) on investments 1.50 (3.97) (1.84) 2.75 1.22 Total from Investment Operations 1.42 (3.98) (1.93) 2.63 1.09 Distributions: Dividends from net realized gain on investments   (1.26) (.54) (.45) Net asset value, end of period 14.21 12.79 16.77 19.96 17.87 Total Return (%) b 11.10 (23.73) (10.16) 14.91 6.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.21 2.34 2.07 2.09 2.20 Ratio of net expenses to average net assets 2.21 c 2.34 c 2.07 c 2.08 2.17 Ratio of net investment (loss) to average net assets (.58) (.11) (.53) (.62) (.73) Portfolio Turnover Rate 84.88 102.59 88.40 122.16 119.22 Net Assets, end of period ($ x 1,000) 1,492 2,113 4,030 5,798 5,646 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Year Ended August 31, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.82 16.78 19.96 17.86 17.23 Investment Operations: Investment income (loss)net a (.07) .00 b (.08) (.11) (.12) Net realized and unrealized gain (loss) on investments 1.50 (3.96) (1.84) 2.75 1.20 Total from Investment Operations 1.43 (3.96) (1.92) 2.64 1.08 Distributions: Dividends from net realized gain on investments   (1.26) (.54) (.45) Net asset value, end of period 14.25 12.82 16.78 19.96 17.86 Total Return (%) c 11.15 (23.60) (10.10) 14.91 6.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.23 2.01 2.01 2.12 Ratio of net expenses to average net assets 2.11 d 2.22 2.00 2.01 d 2.12 d Ratio of net investment income (loss) to average net assets (.49) .01 (.46) (.55) (.68) Portfolio Turnover Rate 84.88 102.59 88.40 122.16 119.22 Net Assets, end of period ($ x 1,000) 9,764 11,499 22,554 28,984 21,865 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2010 2009 2008 2007 a 2006 Per Share Data ($): Net asset value, beginning of period 13.79 18.05 21.18 18.75 17.91 Investment Operations: Investment incomenet b .09 .12 .10 .09 .04 Net realized and unrealized gain (loss) on investments 1.61 (4.26) (1.97) 2.88 1.25 Total from Investment Operations 1.70 (4.14) (1.87) 2.97 1.29 Distributions: Dividends from investment incomenet (.10) (.12)    Dividends from net realized gain on investments   (1.26) (.54) (.45) Total Distributions (.10) (.12) (1.26) (.54) (.45) Net asset value, end of period 15.39 13.79 18.05 21.18 18.75 Total Return (%) 12.37 (22.78) (9.25) 15.99 7.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.18 1.04 1.13 2.08 Ratio of net expenses to average net assets 1.05 c 1.17 1.03 1.07 1.21 Ratio of net investment income to average net assets .57 1.01 .51 .41 .24 Portfolio Turnover Rate 84.88 102.59 88.40 122.16 119.22 Net Assets, end of period ($ x 1,000) 46,340 46,124 61,738 30,071 5,491 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Structured Midcap Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering eleven series, including the fund. The funds investment objective is to seek long-term capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (200 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations 24 or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  90,725,214   Equity Securities Foreign  1,067,304   Mutual Funds 6,591,157    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. 26 No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended August 31, 2010, The Bank of New York Mellon earned $10,271 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended August 31, 2010 were as follows: Affiliated Investment Value Value Net Company 8/31/2009 ($) Purchases ($) Sales ($) 8/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 963,000 22,983,000 23,946,000 - - Dreyfus Institutional Cash Advantage Plus Fund 23,666,759 68,672,055 85,747,657 6,591,157 7.1 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 28 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $57,646, accumulated capital losses $38,064,561 and unrealized depreciation $5,742,271. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2010. If not applied, $17,388,744 of the carryover expires in fiscal 2017 and $20,675,817 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009 were as follows: ordinary income $499,438 and $678,140, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility held by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2010 was approximately $122,200, with a related weighted average annualized interest rate of 1.46%. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, the sub-investment advisory fee is payable monthly by Dreyfus, and is based upon the value of the funds average daily net assets, computed at the following annual rates: Average Net Assets 0 up to $100 million .25% $100 million up to $1 billion .20% $1 billion up to $1.5 billion .16% In excess of $1.5 billion .10% During the period ended August 31, 2010, the Distributor retained $2,100 from commissions earned on sales of the funds Class A shares and $9,041 and $304 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended August 31, 2010, Class B and Class C shares were charged $14,196 and $86,342, respectively, pursuant to the Plan. 30 (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2010, Class A, Class B and Class C shares were charged $110,514, $4,732 and $28,781, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $40,854 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $3,645 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $196. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $16,508 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $61,450, Rule 12b-1 distribution plan fees $7,560, shareholder services plan fees $10,262, custodian fees $2,178, chief compliance officer fees $673 and transfer agency per account fees $451. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2010, amounted to $89,779,251 and $117,361,303, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended August 31, 2010. These disclosures did not impact the notes to the financial statements. At August 31, 2010, the cost of investments for federal income tax purposes was $104,125,946; accordingly, accumulated net unrealized depreciation on investments was $5,742,271, consisting of $6,323,984 gross unrealized appreciation and $12,066,255 gross unrealized depreciation. 32 NOTE 5Plan of Reorganization: On June 29, 2010, the Board of Directors of the Company approved an Agreement and Plan of Reorganization (Agreement) between the Company, on behalf of the fund, and Strategic Funds, Inc. on behalf of Dreyfus Active Midcap Fund, (the Acquiring Fund).The Agreement provides for the transfer of the funds assets to the Acquiring Fund in a tax-free exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the funds stated liabilities, the distribution of shares of the Acquiring Fund to fund shareholders and the subsequent termination of the fund (the Reorganization). In anticipation of the Reorganization, effective August 2, 2010, the fund was closed to any investments for new accounts. If approved by the funds shareholders, the Reorganization is anticipated to occur in January 2011. The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Structured Midcap Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Structured Midcap Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Structured Midcap Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 34 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended August 31, 2010 as qualifying for the corporate dividends received deduction. Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $499,438 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with investment management services, and the Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital Management Corporation (the Sub-Adviser) (together, the Agreements), pursuant to which the Sub-Adviser provides day-to-day management of the funds portfolio, for a one-year term ending March 30, 2011.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In approving the continuance of the Agreements, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser pursuant to their Agreements. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered the Sub-Advisers research and portfolio management capabilities and Dreyfus oversight of day-today fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting 36 and compliance infrastructure, as well as Dreyfus supervisory activities over the Sub-Adviser. The Board also considered the Sub-Advisers brokerage policies and practices, the standards applied in seeking best execution and Dreyfus and the Sub-Advisers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load mid-cap core funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional mid-cap core funds (thePerformance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds average annual total return was variously below, above and at the Performance Group and Performance Universe medians for periods ended December 31, 2009. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual management fee was lower than the Expense Group median, the funds actual management fee was at the Expense Group median and higher than the Expense Universe median, and the funds expense ratio was higher than the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus, the Sub-Adviser or their affiliates by mutual funds and/or separate accounts with similar investment objectives, policies The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus or the Sub-Advisers perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management and sub-investment advisory fees. The Board also considered the fee paid to the Sub-Adviser in relation to the fee paid to Dreyfus and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted that the Sub-Advisers fee is paid by Dreyfus and not by the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus or the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, respectively, including the nature, extent and quality of such services and that a dis- 38 cussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Advisers profitability to be relevant to its deliberations. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Agreements. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Agreements was in the best interests of the fund and its shareholders. The Fund 39 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 42 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 44 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Information About the Review and Approval of the Funds Management Agreement 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Technology Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Technology Growth Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. Nonetheless, we do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board. In addition, the corporate profit outlook continues to be positive for many U.S. companies that have taken advantage of improved demand while aggressively controlling costs. Consequently, we believe high-quality stocks, in general, are now attractive relative to other asset classes due to improved valuations, healthy corporate balance sheets and better-than-expected earnings.As always, your financial advisor is best-suited to help you evaluate and adjust your investments and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through August 31, 2010, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus Technology Growth Funds Class A shares produced a total return of 19.05%, Class B shares returned 17.75%, Class C shares returned 17.96% and Class I shares returned 19.47%. 1 In comparison, the funds benchmarks, the Morgan Stanley HighTechnology 35 Index (MS HighTech 35 Index) and the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced total returns of 4.08% and 4.93%, respectively, over the same period. 2,3 Although a market rally over much of the reporting period proved especially beneficial for technology stocks, renewed volatility later erased a portion of the markets gains as investors grew concerned about a number of threats to U.S. and global economic growth.The fund produced substantially higher returns than its benchmarks, mainly due to the success of our bottom-up stock selection strategy in several industry groups. The Funds Investment Approach The fund seeks capital appreciation by investing in growth companies of any size that we regard as leading producers or beneficiaries of technological innovation.The funds investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies.The fund seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles and/or favorable valuations. Investors Refocused on Fundamentals in 2010 The reporting period began in the midst of an economic recovery and stock market rally, as improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors.Technology stocks ranked among the stronger performing sectors in the rebound from September 2009 through April 2010, with pent-up demand from businesses and consumers enthusiasm for new mobile devices supporting sales and earnings. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In the second quarter of 2010, however, the financial markets encountered heightened volatility when Greece and other European nations found themselves unable to refinance heavy debt burdens. Robust economic growth in China, one of the primary engines of the global recovery, seemed to spark local inflationary pressures, and investors grew worried that remedial measures might dampen the regions growth. In the United States, mixed data regarding retail sales, employment and the housing market fueled fears that businesses and consumers might rein in spending. As a result of these influences, investors became more selective than they had been during the 2008 downturn and 2009 rebound, as evidenced by wide disparities in the stock-price movements of individual companies within the same industry groups. Some well-positioned technology companies doubled in value over the reporting period, while others posted sharp declines. Successful Selections in a Stock Pickers Market A more selective market environment proved well suited to our research-intensive investment approach. Our analyses tended to identify opportunities among individual companies that historically have thrived in the later stages of an economic rebound, including businesses in the software, services and hardware industry groups. Conversely, we maintained underweighted exposure to semiconductor companies, which tend to do well early in economic rebounds. Among technology companies that primarily serve businesses, the fund achieved strong results from virtual server pioneer VMware, which profited as more businesses migrated toward cloud computing for their technology needs. Akamai Technologies benefited from rising demand for streaming video and other high-bandwidth Internet applications. Similarly, Riverbed Technology encountered more robust demand for network optimization solutions. Enterprise software developer Sybase was acquired during the reporting period by a former rival, boosting its stock price. Some consumer-oriented technology companies also fared well. For example, film rental giant Netflix, a new position during the reporting period, gained value amid subscriber growth and increased capacity for online streaming. 4 The fund benefited from not owning hard-drive maker Seagate Technology and semiconductor giant Intel, both of which suffered from inventory issues as demand cooled for personal computers, as well as wireless equipment manufacturer Nokia, which lost market share when more consumers turned from traditional handsets to smartphones. Detracting from performance, the fund did not participate in gains posted by financial software company Intuit. The fund did hold a position in smartphone maker Research In Motion, which did not fare well and was consequently sold during the reporting period. Enterprise Spending Should Remain Robust Although the global and U.S. economies clearly have hit a soft patch, we do not expect a return to recessionary conditions.When businesses gain greater confidence that the mild recovery is intact, we believe they will use some of the ample cash on their balance sheets to invest in productivity enhancements, including upgrades of hardware and software. Meanwhile, consumers have continued to respond enthusiastically to new products, such as Apples iPad.Therefore, we have maintained our emphasis on technology companies that stand to benefit in the later stages of the economic cycle. September 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The technology sector has been among the most volatile sectors of the stock market. Technology companies involve greater risk because their revenue and/or earnings tend to be less predictable and some companies may be experiencing significant losses. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors.The index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE  Source: Bloomberg L.P. Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B, Class C and Class I shares of Dreyfus Technology Growth Fund on 8/31/00 to a $10,000 investment made in each of the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index) and the Morgan Stanley High Technology 35 Index (the MS High Tech 35 Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance.The MS High Tech 35 Index reflects reinvestment of net dividends and, where applicable, capital gain distributions.The MS High Tech 35 Index is an unmanaged, equal dollar-weighted index from the electronics-based subsectors. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/10 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 12.20% 1.61% 9.73% without sales charge 19.05% 2.83% 9.19% Class B shares with applicable redemption charge  13.75% 1.31% 9.71% without redemption 17.75% 1.69% 9.71% Class C shares with applicable redemption charge  16.96% 1.87% 10.01% without redemption 17.96% 1.87% 10.01% Class I shares 19.47% 3.24% 8.80% Morgan Stanley High Technology 35 Index 4.08% 1.65% 6.87% Standard & Poors 500 Composite Stock Price Index 4.93% 0.91% 1.81% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Technology Growth Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 7.71 $ 14.78 $ 12.39 $ 6.09 Ending value (after expenses) $1,079.70 $1,072.70 $1,074.90 $1,081.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 7.48 $ 14.34 $ 12.03 $ 5.90 Ending value (after expenses) $1,017.80 $1,010.94 $1,013.26 $1,019.36  Expenses are equal to the funds annualized expense ratio of 1.47% for Class A, 2.83% for Class B, 2.37% for Class C and 1.16% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2010 Common Stocks92.4% Shares Value ($) Consumer Discretionary7.1% Amazon.com 110,540 a 13,798,708 Netflix 44,460 a 5,580,619 Information Technology80.3% Akamai Technologies 265,230 a 12,219,146 Amphenol, Cl. A 175,442 7,143,998 Apple 58,028 a 14,122,274 BMC Software 183,601 a 6,620,652 Cavium Networks 104,085 a,b 2,512,612 Cognizant Technology Solutions, Cl. A 106,877 a 6,156,650 Dolby Laboratories, Cl. A 130,440 a 7,228,985 Electronic Arts 293,488 a 4,472,757 Google, Cl. A 23,178 a 10,430,564 Informatica 289,110 a 9,297,778 International Business Machines 78,520 9,676,020 Lam Research 151,410 a 5,467,415 Microsoft 447,206 10,500,397 Motorola 1,702,120 a 12,816,964 NetApp 343,420 a 13,887,905 OpenTable 63,450 a,b 3,381,885 Oracle 424,096 9,279,220 Paychex 188,640 b 4,695,250 QUALCOMM 358,350 13,728,388 Quest Software 312,510 a 6,697,089 Riverbed Technology 230,990 a 8,860,776 Salesforce.com 112,150 a 12,323,042 SuccessFactors 128,280 a 2,706,708 Taleo, Cl. A 155,870 a 3,994,948 Teradata 202,030 a 6,614,462 Trimble Navigation 200,230 a 5,632,470 VMware, Cl. A 106,600 a 8,375,562 Telecommunication Services5.0% AT & T 500,340 Total Common Stocks (cost $222,413,287) The Fund 9 STATEMENT OF INVESTMENTS (continued) Limited Partnership Interests.7% Shares Value ($) Information Technology Bluestream Ventures, LP a,d 1,854,217 Ingenex, LP a,d 0 Total Limited Partnership Interests (cost $3,181,315) Other Investment3.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,784,000) 10,784,000 c Investment of Cash Collateral for Securities Loaned4.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,791,457) 10,791,457 c Total Investments (cost $247,170,059) 101.0% Liabilities, Less Cash and Receivables (1.0%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2010, the market value of the funds securities on loan was $1,947,098 and the market value of the collateral held by the fund was $10,791,457.The collateral held at period end includes amounts for unsettled sales of investments for which the collateral has not yet been returned. c Investment in affiliated money market mutual fund. d Securities restricted as to public resale. Investment in restricted securities with aggregate market value of $1,854,217 representing .7% of net assets (see below). Issuer Acquisition Date Cost ($) Net Assets (%) Valuation ($) Bluestream Ventures, LP 4/30/2004-6/11/2008 3,181,315 0.7 1,854,217 Ingenex, LP 4/30/2004 0 0.0 0 Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 81.0 Telecommunication Services 5.0 Money Market Investments 7.9 Consumer Discretionary 7.1  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $1,947,098) Note 1(c): Unaffiliated issuers 225,594,602 253,601,651 Affiliated issuers 21,575,457 21,575,457 Receivable for investment securities sold 12,931,711 Dividends and interest receivable 180,833 Receivable for shares of Common Stock subscribed 41,286 Prepaid expenses 38,346 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 315,425 Cash overdraft due to Custodian 16,988 Liability for securities on loanNote 1(c) 10,791,457 Payable for investment securities purchased 4,231,596 Payable for shares of Common Stock redeemed 313,602 Accrued expenses 353,506 Net Assets ($) Composition of Net Assets ($): Paid-in capital 410,497,111 Accumulated net realized gain (loss) on investments (166,157,450) Accumulated net unrealized appreciation (depreciation) on investments 28,007,049 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 242,999,440 2,290,458 23,274,417 3,782,395 Shares Outstanding 9,435,092 99,494 1,001,058 140,392 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,031,577 Affiliated issuers 12,932 Income from securities lendingNote 1(c) 14,090 Total Income Expenses: Management feeNote 3(a) 1,928,119 Shareholder servicing costsNote 3(c) 1,723,772 Distribution feesNote 3(b) 199,647 Prospectus and shareholders reports 98,600 Registration fees 58,361 Professional fees 47,756 Custodian feesNote 3(c) 24,864 Directors fees and expensesNote 3(d) 15,092 Loan commitment feesNote 2 6,357 Miscellaneous 14,366 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (3,095) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 44,043,141 Net unrealized appreciation (depreciation) on investments 2,028,102 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 a Operations ($): Investment (loss)net (3,055,240) (1,783,972) Net realized gain (loss) on investments 44,043,141 (62,435,229) Net unrealized appreciation (depreciation) on investments 2,028,102 22,878,405 Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 63,577,756 57,642,713 Class B Shares 62,278 47,191 Class C Shares 2,226,125 481,382 Class I Shares 2,209,883 690,834 Class T Shares  91,848 Cost of shares redeemed: Class A Shares (72,968,858) (68,621,752) Class B Shares (2,352,700) (3,003,041) Class C Shares (4,314,517) (3,681,020) Class I Shares (1,307,828) (18,064,509) Class T Shares  (1,413,218) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 242,198,568 319,368,936 End of Period The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2010 2009 a Capital Share Transactions: Class A b,c Shares sold 2,519,878 3,195,372 Shares redeemed (2,986,756) (3,741,056) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 2,154 2,689 Shares redeemed (108,462) (179,469) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 94,331 27,730 Shares redeemed (192,046) (226,392) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 86,308 35,801 Shares redeemed (50,098) (788,617) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  4,966 Shares redeemed  (91,517) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended August 31, 2010, 59,639 Class B shares representing $1,280,271 were automatically converted to 53,689 Class A shares and during the period ended August 31, 2009, 90,653 Class B shares representing $1,524,394 were automatically converted to 82,529 Class A shares. c On the close of business on February 4, 2009, 71,990 Class T shares representing $1,090,652 were converted to 69,116 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 21.63 24.63 27.18 23.03 22.40 Investment Operations: Investment (loss)net a (.27) (.13) (.15) (.21) (.18) Net realized and unrealized gain (loss) on investments 4.39 (2.87) (2.40) 4.36 .78 Total from Investment Operations 4.12 (3.00) (2.55) 4.15 .60 Capital contribution by Manager     .03 Net asset value, end of period 25.75 21.63 24.63 27.18 23.03 Total Return (%) b 19.05 (12.22) (9.35) 18.02 2.81 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.51 1.70 1.52 1.46 1.38 Ratio of net expenses to average net assets 1.51 d 1.67 1.44 1.42 1.38 d Ratio of net investment (loss) to average net assets (1.09) (.72) (.59) (.82) (.77) Portfolio Turnover Rate 110.92 122.48 126.37 28.80 48.26 Net Assets, end of period ($ x 1,000) 242,999 214,170 257,360 366,083 391,530 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c If capital contribution had not been made by the Manager, total return for the year ended August 31, 2006 would have been 2.67%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 19.55 22.57 25.10 21.51 21.17 Investment Operations: Investment (loss)net a (.48) (.33) (.34) (.43) (.41) Net realized and unrealized gain (loss) on investments 3.95 (2.69) (2.19) 4.02 .72 Total from Investment Operations 3.47 (3.02) (2.53) 3.59 .31 Capital contribution by Manager     .03 Net asset value, end of period 23.02 19.55 22.57 25.10 21.51 Total Return (%) b 17.75 (13.38) (10.08) 16.69 1.61 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.62 3.03 2.38 2.51 2.47 Ratio of net expenses to average net assets 2.62 d 3.00 2.30 2.47 2.47 d Ratio of net investment (loss) to average net assets (2.25) (2.03) (1.46) (1.91) (1.92) Portfolio Turnover Rate 110.92 122.48 126.37 28.80 48.26 Net Assets, end of period ($ x 1,000) 2,290 4,024 8,634 18,097 45,652 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c If capital contribution had not been made by the Manager, total return for the year ended August 31, 2006 would have been 1.47%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Year Ended August 31, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 19.71 22.69 25.24 21.58 21.19 Investment Operations: Investment (loss)net a (.45) (.29) (.34) (.40) (.38) Net realized and unrealized gain (loss) on investments 3.99 (2.69) (2.21) 4.06 .74 Total from Investment Operations 3.54 (2.98) (2.55) 3.66 .36 Capital contribution by Manager     .03 Net asset value, end of period 23.25 19.71 22.69 25.24 21.58 Total Return (%) b 17.96 (13.13) (10.10) 16.96 1.84 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.44 2.76 2.37 2.32 2.33 Ratio of net expenses to average net assets 2.43 2.73 2.28 2.28 2.33 d Ratio of net investment (loss) to average net assets (2.03) (1.78) (1.43) (1.69) (1.73) Portfolio Turnover Rate 110.92 122.48 126.37 28.80 48.26 Net Assets, end of period ($ x 1,000) 23,274 21,655 29,434 40,090 50,656 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c If capital contribution had not been made by the Manager, total return for the year ended August 31, 2006 would have been 1.70%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2010 2009 2008 2007 a 2006 Per Share Data ($): Net asset value, beginning of period 22.55 25.54 28.08 23.71 22.97 Investment Operations: Investment (loss)net b (.20) (.07) (.06) (.11) (.08) Net realized and unrealized gain (loss) on investments 4.59 (2.92) (2.48) 4.48 .79 Total from Investment Operations 4.39 (2.99) (2.54) 4.37 .71 Capital contribution by Manager     .03 Net asset value, end of period 26.94 22.55 25.54 28.08 23.71 Total Return (%) 19.47 (11.71) (9.04) 18.43 3.22 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 1.28 1.24 1.08 .82 Ratio of net expenses to average net assets 1.19 d 1.24 1.16 1.04 .82 d Ratio of net investment (loss) to average net assets (.76) (.39) (.22) (.44) (.36) Portfolio Turnover Rate 110.92 122.48 126.37 28.80 48.26 Net Assets, end of period ($ x 1,000) 3,782 2,350 21,889 5,458 4,612 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c If capital contribution had not been made by the Manager, total return for the year ended August 31, 2006 would have been 3.08%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Technology Growth Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund.The funds investment objective is to seek capital appreciation.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (200 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pric- 20 ing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  251,747,434   Limited Partnership Interests   1,854,217 Mutual Funds 21,575,457    See Statement of Investments for industry classification. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Limited Partnership Interests ($) Balance as of 8/31/2009 1,825,686 Realized gain (loss)  Change in unrealized appreciation (depreciation) 28,531 Net purchases (sales)  Transfers in and/or out of Level 3  Balance as of 8/31/2010 1,854,217 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 8/31/2010 28,531 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to 22 prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement dates and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investment are included with net realized and unrealized gain or loss on investments. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended August 31, 2010,The Bank of New York Mellon earned $4,697, from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. 24 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended August 31, 2010 were as follows: Affiliated Investment Value Value Net Company 8/31/2009 ($) Purchases ($) Sales ($) 8/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 6,688,000 123,516,000 119,420,000 10,784,000 3.9 Dreyfus Institutional Cash Advantage Fund 19,134,740 143,011,108 151,354,391 10,791,457 4.0 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $162,082,226 and unrealized appreciation $23,931,825. The accumulated capital loss carryover is available for federal income tax purposes subject to annual limitations on the utilization pursuant to Section 382 of the Internal Revenue Code. If not applied, $72,980,095 of the carryover expires in fiscal 2011, $73,225,503 expires in fiscal 2012, $15,159,711 expires in fiscal 2017 and $716,917, expires in fiscal 2018. During the period ended August 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses and limited partnerships, the fund increased accumulated undistributed investment income-net by $3,055,240, decreased accumulated net realized gain (loss) on investments by $202,143 and decreased paid-in-capital by $2,853,097. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility held by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund 26 based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended August 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. During the period ended August 31, 2010, the Distributor retained $9,319 from commissions earned on sales of the funds Class A shares and $6,328 and $2,586 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended August 31, 2010, Class B and Class C shares were charged $23,536 and $176,111, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2010, Class A, Class B and Class C shares were charged $567,120, $7,845 and $58,704, respectively, pursuant to the Shareholder Services Plan. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $335,178 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $54,395 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $3,095. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $24,864 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $175,822, Rule 12b-1 distribution plan fees $16,523, shareholder services plan fees $57,777, custodian fees $4,000, chief compliance officer fees $673 and transfer agency per account fees $60,630. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 28 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2010, amounted to $272,564,931 and $299,904,936, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended August 31, 2010. These disclosures did not impact the notes to the financial statements. At August 31, 2010, the cost of investments for federal income tax purposes was $251,245,283; accordingly, accumulated net unrealized appreciation on investments was $23,931,825, consisting of $34,543,576 gross unrealized appreciation and $10,611,751 gross unrealized depreciation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Technology Growth Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Technology Growth Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Technology Growth Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load science and technology funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional science and technology funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return was above the Performance Group medians for all periods ended December 31, 2009 except the five-year period and was variously below and above the Performance Universe medians for all periods. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual management fee was at the Expense Group median, the funds actual management fee was slightly above the Expense Group median and below the Expense Universe median and the funds expense ratio was above the Expense Group and Expense Universe medians. Representatives of Dreyfus noted that there were no similarly managed funds, separate accounts or wrap fee accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses 32 and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. 34 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 37 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 38 ROBERT SVAGNA, Assistant Treasurer since December 2002. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 39 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $196,025 in 2009 and $200,225 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $ 42,208 in 2009 and $43,674 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $ -0-in 2009 and $-0- in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $ 26,971 in 2009 and $25,525 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2009 and $-0- in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $493 in 2009 and $4,672 in 2010. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $-0- in 2009 and $-0- in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $24,372,300 in 2009 and $28,173,266 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: October 26, 2010 By: /s/ James Windels James Windels, Treasurer Date: October 26, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
